                Case 6:19-bk-20076-WJ                     Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                        Desc
                                                          Main Document    Page 1 of 59

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number ofknom)                                                            Chapter you are fiiing under:

                                                                               B Chapter 7
                                                                               □ Chapter 11
                                                                               □ Chapter 12
                                                                               □ chapter 13                                    □ Check if this is an
                                                                                                                                 amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called b Joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, If a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married peopie are fiiing together, both are equally responsible for supplying correct Information. If
more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


           Identify Yourseif

                                    About Debtor 1:;                                                 About Debtor 2 (Spouse Only in a Joint Case):

 1.   Your full name

      Write the name that is on     Katrina
      your govemment-issued         First name                                                       First name
      picture identification (for
      example, your driver's        Lasalle
      license or passport).         Middle name                                                      Middle name

      Bring your picture
                                    James
      identification to your
                                    Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)
      meeting with the trustee.




      All other names you have
      used In the last 8 years Katrina L Sllbum
      Include your married or
      maiden names.




 3.   Only the last 4 digits of
      your Social Security
      number or federal             xxx-xx-7669
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
               Case 6:19-bk-20076-WJ                      Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                  Desc
                                                          Main Document    Page 2 of 59
Debtor 1   Katrina Lasalle James                                                                      Case number (ifknown)




                                 About Debtor 1:                                              About Debtor 2(Spouse Only in a Joint Case):

4.   Any business names and
     Empioyer identification
     Numbers(EiN)you have            I have not used any business name or EINs.                □ I have not used any business name or EINs.
     used in the iast 8 years

     include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            if Debtor 2 lives at a different address:

                                 917 Yorkshire Lane
                                 San Jacinto. CA 92583
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Riverside
                                 County                                                        County

                                 if your mailing address is different from the one             if Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     th/s district to file for
     bankruptcy                  ■      Over the iast 180 days before filing this petition,    □       Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                                                                                       district.
                                        other district.

                                 □      I have another reason.                                 □       i have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




 Official Form 101                            Voluntary Petition for individuals Filing for Bankruptcy                                                   page 2
                  Case 6:19-bk-20076-WJ                 Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                       Desc
                                                        Main Document    Page 3 of 59
Debtor 1    Katrina Lasalle James                                                                        Case number (ifknown)



           Tell the Court About Your Bankruptcy Case

     The chapter of the      Check one.(For a brief description ofeach, see Notice Required by 11 U.S.C.§ 342(b)for Individuais Fiiing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under      _
                                 ■ Chapter?
                                n Chapter 11
                                 □ Chapter 12
                                 □ Chapter 13


8.   How you will pay the fee           I will pay the entire fee when I file my petition. Please check with the clerk's office In your local court for more details
                                        about how you may pay. Typically, If you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                        order. If your attorney Is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-prlnted address.
                                        I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuais to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                 □      I request that my fee be waived (You may request this option only If you are filing for Chapter 7. By law, a judge may,
                                        but Is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in Instailments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for          g
     bankruptcy within the
     last 8 years?               □ Yes.
                                             District                                  When                             Case number

                                             District                                  When                             Case number

                                             District                                  When                             Case number




10. Are any bankruptcy           ■ No
    cases pending or being
    filed by a spouse who Is     □ Yes.
    not filing this case with
    you, or by a business
    partner, or by an
     affiliate?
                                             Debtor                                                                    Relationship to you

                                             District                                  When                           Case number, if known

                                             Debtor                                                                    Relationship to you

                                             District                                  When                            Case number. If known



11. Do you rent your             □ No.         Goto line 12.
     residence?
                                 B Yes.        Has your landlord obtained an eviction judgment against you?
                                               B        No. Go to line 12.
                                               □        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101 A) and file it with this
                                                        bankruptcy petition.




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
               Case 6:19-bk-20076-WJ                    Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                    Desc
                                                        Main Document    Page 4 of 59
Debtor 1    Katrina Lasalle James                                                                          Case number (if known)



           Report About Any Businesses You Own as a Sole Proprietor
12. Are you a sole proprietor
    of any fuli- or part-time      ■ No.        Go to Part 4.
    business?

                                   □ Yes.       Name and location of business

    A sole proprietorship is a
    business you operate as                     Name of business, if any
    an individual, and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
    if you have more than one
    sole proprietorship, use a
    separate sheet and attach
    It to this petition.                        Check the appropriate box to describe your business:
                                                n      Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                                n       Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                                □       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                □       Commodity Broker (as defined In 11 U.S.C. § 101(6))
                                                □       None of the above

13. Are you filing under    if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the       deadlines. If you Indicate that you are a small business debtor, you must attach your most recent baiance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
     you a small business          in 11 U.S.C. 1116(1 )(B).
     debtor?
                                      No.
                                                I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. §101(510).             n No.
                                                Code.

                                   □ Yes.       '          under Chapter 11 and i am a small business debtor according to the definition in the Bankruptcy Code.

           Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention
14. Do you own or have any         ■ No.
     property that poses or Is
     alleged to pose a threat      □ Yes.
     of Imminent and                         What is the hazard?
     Identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                     If immediate attention is
     Immediate attention?                    needed, why is It needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




 Offidal Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                page 4
                Case 6:19-bk-20076-WJ                   Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                    Desc
                                                        Main Document    Page 5 of 59
Debtor 1     Katrina Lasalle James                                                                   Case number (if known)

            Explain Your Efforts to Receive a Briefing About Credit Counseling

                                  About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
IS. Tell the court whetlier       You inust check one:                                           You must check one:
    you have received a           ■   I received a briefing from an approved credit              □   I received a briefing from an approved credit
    briefing about credit             counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
    counseling.                       filed this bankruptcy petition, and i received a               this bankruptcy petition, and I received a certificate of
                                      certificate of completion.                                     completion.
    The law requires that you
    receive a briefing about          Attach a copy of the certificate and the payment               Attach a copy of the certificate and the payment plan, if
    credit counseling before          plan, if any,that you developed with the agency.               any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check     □   I received a briefing from an approved credit              □   i received a briefing from an approved credit
    one of the following              counseling agency within the 180 days before i                 counseiing agency within the 180 days before I filed
    choices. If you cannot do         filed this bankruptcy petition, but i do not have              this bankruptcy petition, but I do not have a certificate
    so, you are not eligible to       a certificate of completion.                                   of completion.
    file.
                                      Within 14 days after you file this bankruptcy                  Within 14 days after you file this bankruptcy petition, you
    If you file anyway,the court      petition, you MUST file a copy of the certificate and          MUST file a copy of the certificate and payment plan, if
    can dismiss your case, you        payment plan, if any.                                          any.

    will lose whatever filing fee
    you paid, and your            n    I certify that I asked for credit counseling              □   I certify that I asked for credit counseling services
    creditors can begin               services from an approved agency, but was                      from an approved agency, but was unable to obtain
    collection activities again.      unable to obtain those services during the 7                   those services during the 7 days after I made my
                                       days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                       circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement
                                       of the requirement
                                                                                                     To ask for a 30-day temporary waiver of the requirement,
                                      To ask for a 30-day temporary waiver of the                    attach a separate sheet explaining what efforts you made
                                      requirement, attach a separate sheet explaining                to obtain the briefing, why you were unable to obtain it
                                      what efforts you made to obtain the briefing, why              before you filed for bankruptcy, and what exigent
                                      you were unable to obtain It before you filed for              circumstances required you to file this case.
                                       bankruptcy, and what exigent circumstances
                                       required you to file this case.                               Your case may be dismissed If the court Is dissatisfied
                                                                                                     with your reasons for not receiving a briefing before you
                                       Your case may be dismissed if the court is                    filed for bankruptcy.
                                       dissatisfied with your reasons for not receiving a
                                       briefing before you filed for bankruptcy.                     If the court Is satisfied with your reasons, you must still
                                       If the court Is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                       still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                       You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                       agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                       developed. If any. If you do not do so, your case             Any extension of the 30-day deadline Is granted only for
                                       may be dismissed.                                             cause and Is limited to a maximum of 15 days.
                                       Any extension of the 30-day deadline Is granted
                                       only for cause and is limited to a maximum of 15
                                       days.
                                  □    I am not required to receive a briefing about                  I am not required to receive a briefing about credit
                                       credit counseling because of:                                  counseling because of:

                                       □       Incapacity.                                            n     Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me Incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.


                                       □       Disability.                                            □     Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate In a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the Internet, even after I              through the Intemet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.


                                       n       Active duty.                                           □     Active duty.
                                               I am currently on active military duty In a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.

                                       If you believe you are not required to receive a               If you believe you are not required to receive a briefing
                                       briefing about credit counseling, you must file a              about credit counseling, you must file a motion for waiver
                                       motion for waiver credit counseling with the court.            of credit counseling with the court.




                                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  pages
 Official Form 101
              Case 6:19-bk-20076-WJ                   Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                           Desc
                                                      Main Document    Page 6 of 59
Debtor 1    Katrina Lasalle James                                                                       Case number (ifknown)

           Answer These Questions for Reporting Purposes

16. What kind of debts do       16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.G. § 101(8) as "incurred by an
    you have?                              individual primarily for a personal, family, or household purpose."
                                           □ No. Goto line 16b.

                                           ■ Yes. Goto line 17.
                                16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                           □ No. Go to line 16c.
                                           □ Yes. Go to line 17.
                                16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under        □ No.      I     not filing under Chapter 7. Go to line 18.
    Chapter 7?

    Do you estimate that            Yes.
                                           I am filing under Chapter 7. Do you estimate that after any exempt property Is excluded and administrative expenses
    after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
    property is excluded and
    administrative expenses                 ■ No
    are paid that funds will
    be available for                       □ Yes
    distribution to unsecured
    creditors?


18. How many Creditors do       ■   1-49                                         □ 1,000-5,000                              □ 25,001-50,000
    you estimate that you                                                        □ 5001-10,000                              □ 50,001-100,000
     owe?
                                □   50-99
                                                                                 □ 10,001-25,000                            □ More thani 00,000
                                □   100-199
                                □   200-999

19. How much do you             ■   $0 - $50,000                                 □   $1,000,001 - $10 million               □ $500,000,001 • $1 billion
    estimate your assets to                                                      □   $10,000,001 -$50 million               □ $1,000,000,001 - $10 billion
     be worth?
                                □   $50,001 - $100,000
                                □   $100,001 -$500,000                           □   $50,000,001 - $100 million             □ $10,000,000,001 - $50 billion
                                                                                 □   $100,000,001 - $500 million            □ More than $50 billion
                                □   $500,001 - $1 million

20. How much do you             □ $0 - $50,000                                   □ $1,000,001 - $10 million                 □   $500,000,001 - $1 billion
    estimate your iiabiiities   □ $50,001 - $100,000                             □ $10,000,001 -$50 million                 □    $1,000,000,001 -$10 billion
     to be?                                                                                                                 □    $10,000,000,001 - $50 billion
                                ■ $100,001 -$500,000                             □ $50,000,001 -$100 million
                                                                                 □ $100,000,001 - $500 million              □    More than $50 billion
                                □ $500,001 - $1 million

           Sign Below

Foryou                          i have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                If I have chosen to file under Chapter 7, 1 am aware that I may proceed, if eligible, under Chapter 7,11,12, or 13 of title 11,
                                United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                If no attorney represents me and i did not pay or agree to pay someone who is not an attorney to help me fill out this
                                document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                I request relief in accordance with the chapter of titie 11, United States Code, specified in this petition.
                                I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,1341,1519,
                                and 3571.
                                /s/ Katrina Lasalle James
                                Katrina Lasalle James                                             Signature of Debtor 2
                                Signature of Debtor 1

                                Executed on       November 14. 2019                               Executed on
                                                  MM/DD/YYYY                                                       MM/DD/YYYY




                                               Voluntary Petition for individuals Filing for Bankruptcy                                                    page 6
 Official Form 101
              Case 6:19-bk-20076-WJ                       Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                   Desc
                                                          Main Document    Page 7 of 59
Debtor 1   Katrina Lasalle James                                                                         Case number or known)




For your attorney, If you are   1, the attomey for the debtor(s) named In this petition, declare that 1 have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7,11,12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. 1 also certify that 1 have deiivered to the debtor(s)the notice required by 11 U.S.C.§ 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that 1 have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                Isl Daniel KIna                                                   Date         November 14.2019
                                Signature of Attorney for Debtor                                               MM/DD/YYYY


                                Daniel KIna
                                Printed name

                                The Attomey Group
                                Firm name

                                3435 Wllshire Blvd
                                Suite 1111
                                Los Anaeles. CA 90010
                                Number,Street, City, State & ZIP Code

                                Contact phone    213*388-3887                                Email address       dklng@theattornevaroup.eom

                                207911 CA
                                Bar number & State




                                                Voluntary Petition for Individuals Filing for Bankruptcy                                                 page?
 Official Form 101
         Case 6:19-bk-20076-WJ                     Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                                     Desc
                                                   Main Document    Page 8 of 59


                                            STATEMENT OF RELATED CASES
                                         INFORMATION REQUIRED BY LBR 1015-2
         UNITED STATES BANKRUPTCY COURT,CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiiiate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
    included in Schedule A/B that was filed with any such prior proceeding(s).)
None


2. (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
    debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
    debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows:(Set forth the
    complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
    and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
    any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
None                                                                                                                                                         —

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
    previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
    of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
    of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
    or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
    such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
    still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
    A/B that was filed with any such prior proceeding(s).)
 None                                                                                                                                                        —

4. (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
   been filed by or against the debtor within the last 180 days:(Set forth the complete number and title of each such prior
   proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
    pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
    that was filed with any such prior proceeding(s).)
 None

I declare, under penalty of perjury, that the foregoing is true and correct.
 Executed at Riverside, CA                                        , California.                     /s/ Katrine Lasaiie James
                                                                                                    Katrina Lasaiie James
 Date:          November 14,2019                                                                    Signature of Debtor


                                                                                                    Signature of Debtor 2




                 This form Is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
ocourioiB                                                               PBSBi                F1015-2.1.STMT.RELATED.CASES
              Case 6:19-bk-20076-WJ                         Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                    Desc
                                                            Main Document    Page 9 of 59
Fill in this information to identify your case:

Debtor 1                 Katrina Lasalle James
                         First Name                       Middle Name              Last Name

Debtor 2
(Spouse If, filing)      First Name                       Middle Name              Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA


Case number
(if known)                                                                                                                          n Check If this Is an
                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                   i2iis
Be as complete and accurate as possible, if two married people are filing together, both are equally responsible for supplying correct
Information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

ISSSIHI Summarize Your Assets




1.     Scheduie MB:Property (Official Form 106A/B)                                                                                     $                    0.00
       1a. Copy line 55,Total real estate, from Schedule A/B

        lb. Copy line 62, Total personal property, from Schedule A/B.                                                                                20.186.00


        1c. Copy line 63, Total of all property on Schedule A/B                                                                                      20,186.00

               Summarize Your Liabilities




        Schedule D: Creditors \Mio Have Claims Secured by Property(Official Form 106D)                                                               26,387.00
        2a. Copy the total you listed In Column A, Arrmunt ofclaim, at the bottom of the last page of Part 1 of Schedule D.
        Schedule E/F: Creditors Who Have Unsecured Claims(Official Form 106E/F)                                                                      31,529.89
        3a. Copy the total claims from Part 1 (priority unsecured claims)from line 6e of Schedule EJP.
        3b. Copy the total claims from Part 2(nonprlorlty unsecured claims)from line 6j of Schedule E/F..                                            82.725.00


                                                                                                           Your total liabilities                140,641.89



               Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 1061)                                                                                                  3,827.82
        Copy your combined monthly Income from line 12 of Schedule /..

 5.     Schedule J: Your Expenses(Official Form 106J)                                                                                                 4,559.14
        Copy your monthly expenses from line 22c of Schedule J.
                Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7,11, or 13?
         □ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
         ■      Yes
 7.     What kind of debt do you have?

         ■ Your debts are primarily consumer debts. Consumer debts are those "Incurred by an Individual primarily for a personal, family, or
                household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
         □ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
  Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                              page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC -www.be8tcaso.com                                                                                     Bankruptcy
           Case 6:19-bk-20076-WJ                         Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                       Desc
                                                         Main Document    Page 10 of 59
Debtor 1     Katrina Lasalle James                                                     Case number (if known)

8.   From the Statement of Your Current Monthly Income-. Copy your total current monthly income from Official Form               4,350.00
     122A-1 Line 11; OR. Form 122B Line 11; OR. Form 122C-1 Line 14.


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                   ^Total claim
     IFrom Part 4 on Schedule E/F,copy the following:.

     9a. Domestic support obligations(Copy line 6a.)

     9b. Taxes and certain other debts you owe the government.(Copy line 6b.)                                     31.529.89

     9c. Claims for death or personal injury while you were intoxicated.(Copy line 6c.)

      gd. Student loans.(Copy line 6f.)                                                                           48.591.00

     Se. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims.(Copy line 6g.)

      9f. Debts to pension or profit-sharing plans, and other similar debts,(Copy line 6h.)


      gg. Total. Add lines 9a through 9f.                                                                     80,120.89




                                               Summary of Your Assets and Liabilities and Certain Statistical Information            page 2 of 2
Official Form 106Sum
                                                                                                                               Best Case Banknjplcy
Software Copyrighl(c)1996-2019 Best Case. LLC -www.bestcase.com
              Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                     Desc
                                                              Main Document    Page 11 of 59
Fill in this information to identify your case and this filing:

Debtor 1                  Katrina Lasalle James
                          First Name                         Middle Name                     L^st Name

Debtor 2
(Spouse, if filing)       First Name                         Middle Name                     Last Name


United States Bankruptcy Courtfor the: CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                                                                □     Check if this Is an
                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15

In each category, separately list and describe Items. List an asset only once. If an asset fits In more than one category, list the asset in the category where you
think it fits best Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known).
Answer every question.

            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable Interest in any residence, building, land, or similar property?

   B No. Go to Part 2.
   Dves. Where is the property?


■SB. Describe Your Vehicles
Do you own, lease, or have legal or equitable Interest In any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedulo G: Executory Contrects end Unexpired Leeses.
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   □ No
   ■ Yes

                                                                                                                   Do not deduct secured claims or exemptions. Put
   3.1     Make:      Chrysler                                  Who has an Interest In the property? Check one     the amount of any secured claims on Sc/iedu/e D:
                                                                                                                   Creditors Who Have Claims Secured by Property.
           Model:     200                                        I Debtor 1 only
           Year:      2016                                       □ Debtor 2 only                                   Current value of the      Current value of the
                                                                                                                   entire property?          portion you own?
           Approximate mileage:                     80K          □ Debtor 1 and Debtor 2 only
           Other infomiation:                                    □ At least one of the debtors and another
          FMV per KBB                                                                                                       $9,103.00                   $9,103.00
                                                                 □ Check If this Is community property
                                                                       (see instructions)


                                                                                                                   Do not deduct secured claims or exemptions. Put
   3.2     Make:      Chevrolet                                  Who has an interest In the property? Check one    the amount of any secured claims on Schedule D:
                                                                 H Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
           Model;     Camaro
           Year:      2012                                       D Debtor 2 only                                   Current value of the      Current value of the
           Approximate mileage:                   115K           □ Debtor 1 and Debtor 2 only                      entire property?          portion you own?
           Other Infomiation:                                    □ At least one of the debtors and another
           FMV per KBB                                                                                                      $8,813.00                    $8,813.00
                                                                 □ Check If this Is community property
                                                                       (see Instructions)



4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
    ■ No
    □ Yes


                                                                               Schedule A/B: Properly                                                           page 1
 Officiai Form 106A/B
                                                                                                                                                     Best Case Bankruptcy
 Software Copyright (c) 1996-2019 Best Case. LLC - www.liestcase.com
            Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                Desc
                                                            Main Document    Page 12 of 59
Debtor 1       Katrina Lj^salle James                                                                Case number (ifknown)

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for                                $17,916.00
 .pages you have attached for Part 2. Write that number here                                                 ->

IMlal Describe Your Personal and Household Items
Do you own or have any legal or equitable Interest In any of the following items?                                                  Current value of the
                                                                                                                                    portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances,furniture, linens, china, kitchenware
   n No
   B Yes. Describe

                                    Household Furniture, kitchen cookware, living room,TV, bedroom
                                                                                                                                                     $350.00
                                    and Electronics


7. Electronics
    Examples:Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                 including cell phones, cameras, media players, games
   B No
   □ Yes. Describe

8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                  other coilections, memorabilia, collectibles
   B No
   n Yes. Describe

9. Equipment for sports and hobbles
    Samples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                  musical instruments
   B No
   □ Yes. Describe

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    B No
    □ Yes. Describe

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    □ No
    B Yes. Describe

                                    All Clothes
                                                                                                                                                     $200.00



12. Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    B No
    □ Yes. Describe

13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    B No
    □ Yes. Describe

14. Any other personal and household items you did not already list, including any health aids you did not list
    B No
    □ Yes. Give specific information



Official Form 108A/B                                                 Schedule A/B; Property                                                             Pao© 2
Software Copyright (c) 1996-2019 Best Case. LLC - www.beslcase.oom                                                                            a®®*    Bankruptcy
            Case 6:19-bk-20076-WJ                            Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                 Desc
                                                             Main Document    Page 13 of 59
Debtor 1       Katrina Lasalle James                                                                          Case number (ifknown)

15. Add the dollar value of all of your entries from Part 3,including any entries for pages you have attached                                    $550.00
      for Part 3. Write that number here



          Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the foliowing?                                                           Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

16. Cash
     Examples: Money you have in your waiiet, in your home, in a safe deposit box, and on hand when you file your petition
   □ No
   B Yes

                                                                                                                 Cash                                    $20.00


17. Deposits of money                                                                                                                              .
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in aedit unions, brokerage houses, and other similar
                   institutions. If you have multiple accounts with the same institution, list each.
   □ No
   g Ygg                                                                    Institution name:

                                      17.1. Checking                        Bank of America Account #9029                                                 $0-00

                                      17.2. Savings                         Bank of America Account #0513                                                 $0.00

18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    ■ No
    □ Yes                                     institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     Joint venture
    ■ No
    □ Yes. Give specific information about them
                                 Name of entity:                                                               % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable Instruments are those you cannot transfer to someone by signing or delivering them.
    ■ No
    □ Yes. Give specific information about them
                                         Issuer name:


21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    ■ No
    □ Yes. List each account separately.
                              Type of account:                              Institution name:

22. Security deposits and prepayments
      Your share of ail unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    □ No
    H                                                                       Institution name or individual:

                                      Rental deposit                        Security Deposit with Landlord                                             $1,500.00


Official Form 106A/B                                                 Schedule A/B: Property                                                                paQ® 3
Software Ccpyrighl (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                        Bankruptcy
            Case 6:19-bk-20076-WJ                             Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                Desc
                                                              Main Document    Page 14 of 59
Debtor 1        Katrina Lasalle James                                                                     Case number (ifknown)
23. Annuities(A contract for a periodic payment of money to you, either for life or for a number of years)
   ■ No
   □ Yes                Issuer name and description.

24. Interests in an education IRA, in an account In a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1). 529A(b). and 629(b)(1).
    ■ No
   □ Yes                        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

25. Trusts, equitable or future Interests in property (other than anything listed in line 1), and rights or powers exerclsable for your benefit
   ■ No
   □ Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other Intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   ■ No
   □ Yes. Give specific information about them...

27. Licenses, franchises, and other general Intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
   ■ No
   □ Yes. Give specific information about them...

 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you
    ■ No
    D Yes. Give specific information about them, including whether you already filed the returns and the tax years


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    ■ No
    n Yes. Give specific Information


30. Other amounts someone owes you                                                                                                      «   ■ ,«
     Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Secunty
                    benefits; unpaid loans you made to someone else
    ■ No
    □ Yes. Give specific Information..

31. Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    ■ No
    □ Yes. Name the Insurance company of each policy and list Its value.
                                          Company name:                                          Beneficiary:                          Surrender or refund
                                                                                                                                       value:


32. Any Interest In property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.
    ■ No
    □ Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    ■ No
    □ Yes. Describe each claim



Official Form 106A/B                                                  Schedule A/B: Property                                                              page 4
Software Copyriflht (c) 1996-2019 Best Case. LLC -www.ljestcase.com
             Case 6:19-bk-20076-WJ                            Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                Desc
                                                              Main Document    Page 15 of 59
Debtor 1        Katrina Lasalle James                                                                        Case number (ifknown)

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    ■ No
    n Yes. Describe each claim

35. Any financial assets you did not already list
    ■ No
    □ Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached                              $1,520.00
       for Part 4. Write that number here


           Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

37. Do you own or have any legal or equitable Interest In any business-related property?
   B No. Go to Part 6.
   Dycs. GotolineSS.


           Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an Interest in farmland, list It In Part 1.

46. Do you own or have any legal or equitable Interest In any farm- or commercial fishing-related property?
       ■ No. Go to Part 7.
       D Yes. Go to line 47.


                Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
       Examples: Season tickets, country club membership
    n No
        Yes. Give specific information.

                                          Cellphone
                                                                                                                                                    $200.00



 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                           $200.00


 Part 8;       List the Totals of Each Part of this Form


 55.    Part 1: Total real estate, line 2                                                                                                             $0.00

 56.    Part 2: Total vehicles, line 5                                                        $17,916.00
 57. Part 3: Total personal and household Items, line 15                                         $550.00
 58.    Part 4: Total financial assets, line 36                                                $1.520.00
 59. Part 5: Total business-related property, line 45                                                $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                       $0.00
 61. Part 7: Total other property not listed, line 54                                            $200.00

 62. Total personal property. Add lines 56 through 61...                                      $20,186.00     Copy personal property total       $20,186.00


 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                            $20,186.00




                                                                            Schedule A/B: Property                                                      page 5
 Official Form 106A/B
                                                                                                                                             Best Case Bankniptcy
 Software Copyright (c) 1996-2019 Best Case. LLC -www.bestcase.com
              Case 6:19-bk-20076-WJ                          Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                        Desc
                                                             Main Document    Page 16 of 59
Fill in this information to identify your case:

Debtor 1                 Katrina Lasalle James
                         First Name                         Middle Name                  l^stName

Debtor 2
(Spouse if, filing)      First Name                         Middle Name                    Last Name


United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                              □ Check If this Is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C; The Property You Claim as Exempt                                                                                                                     £i9_
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Pmperty (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
specific doiiar amount as exempt. Alternatively, you may claim the full feir market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in doiiar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular doiiar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount

I^IHB identify the Property You Ciaim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even if your spouse Is filing with you.
      I You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      □ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
2. For any property you list on Schedule A/B that you ciaim as exempt, fill in the information below.
      Bjrief description Of the property and line on           Curferit value of the   Amount of the exemption youoialm          Specific laws that allow exemption
      Schedule/^ thai ilstSthls property I            ,        portion you own
                                                               Copyihe.value from      Check only one box for each exemption.
                                                               ScftedLf/e A/B .

      2012 Chevrolet Camaro 115K miles                                                                                $92.00     C.C.P. § 703.140(b)(2)
                                                                          $8,813.00    m
      FMV per KBB
      Line from Schedule A/B: 3.2                                                      □      100% of fair market value, up to
                                                                                              any applicable statutory limit

      Household Furniture, kitchen                                                                                   $350.00     C.C.P. § 703.140(b)(3)
                                                                           $350.00     ■
      cookware, living room, TV, bedroom
      and Electronics                                                                  □      100% of fair market value, up to
      Line from Schedule A^: 6.1                                                              any applicable statutory limit

      All Clothes                                                                                                    $200.00     C.C.P. § 703.140(b)(3)
                                                                           $200.00     ■
      Line from Schedule A/B: 11.1
                                                                                       □      100% of fair market value, up to
                                                                                              any applicable statutory limit

      Cash                                                                                                             $20.00
                                                                                                                                 C.C.P. § 703.140(b)(5)
                                                                            $20.00     ■
      Line from Schedule A/B: 16.1
                                                                                       □      100% of fair market value, up to
                                                                                              any applicable statutory limit

      Rental deposit: Security Deposit with                                                                        $1,500.00     C.C.P. § 703.140(b)(5)
                                                                          $1,500.00    ■
      Landlord
      Line from Schedule A/B: 22.1                                                     □      100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 1060                                        Schedule 0: The Property You Ciaim as Exempt                                                      page 1 of 2
                                                                                                                                                      Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC • www.bestcase.com
           Case 6:19-bk-20076-WJ                            Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                        Desc
                                                            Main Document    Page 17 of 59
Debtor 1    Katrina Lasalle James                                                                      Case number (if known)

    Brief description of the property and line on             Current vaiue of the   Amount of the exemption you claim          Specific laws that allow exemption
    Schedule A/B that ilsts this property                     portion you own
                                                              Copy the value from    Check only one box for each exemption.
                                                              Schedule A/B

    Cellphone                                                           $200.00                                  $200.00        C.C.P.§ 703.140(b)(3)
    Line from Schedule A/B: 53.1
                                                                                     O 100% of fair market value, up to
                                                                                          any applicable statutory limit


3. Are you claiming a homestead exemption of more than $170,3507
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
     ■     No

     □     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           □       No
           □      Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 2 of 2
                                                                                                                                                      Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.lw8tcase.cani
              Case 6:19-bk-20076-WJ                         Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                               Desc
                                                            Main Document    Page 18 of 59
Fill in this information to identify your case:

Debtor 1                   Katrina Lasalle James
                           First Name                      Middle Name                       Last Name

Debtor 2
(Spouse if, fifing)        First Name                      Middle Name                       Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                    □ Checkifthlsisan
                                                                                                                                                amended filing


Official Form 106D
Schedule P; Creditors Who Have Claims Secured by Property                                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If more space
Is needed, copy the Additional Page, fill It out, number the entries, and attach It to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
       □ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       B Yes. Fill in all of the information below.
                List All Secured Claims
                                                                                                            Column A               Column B               Column C
 2. List ail secured claims. If a creditor has more than one secured daim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of coliaterai    Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                  Do not deduct the      that supports this     portion
                                                                                                            value of collateral.   ciaim                  if any
 2.1     Capital One Auto FInan                   Describe the property that secures the claim:                 $17.666.00                 $9.103.00           $8,563.00
         Creditor's Name                          2016 Chrysler 200 80K miles
                                                  FMV per KBB
                                                  As of the date you file, the claim Is: Check all that
         Credit Bureau Dispute                    apply.
         Piano, TX 75025                          □ Contingent
         Number, Street, City, Slate & Zip Code   n Unliquidated
                                                  D Disputed
 Who owes the debt? Check one.                    Nature of Hen. Check all that apply.
 B Debtor 1 only                                  D An agreement you made (such as mortgage or secured
                                                       car loan)
 n Debtor 2 only
 □ Debtor 1 and Debtor? only                      □ Statutory lien (such as tax Hen, mechanic's lien)
 □ At least one of the debtors and another        □ Judgment lien from a lawsuit
 D Check if this claim reiates to a               □ Other (including a right to offeet)
       community debt

                                 Opened
 Date debt was Incurred          04/16                     Last 4 digits of account number        1001




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                        page 1 of2
                                                                                                                                                          Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
            Case 6:19-bk-20076-WJ                             Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                       Desc
                                                              Main Document    Page 19 of 59
Debtor 1 Katrina Lasalle James                                                                             Case number (if known)
             First Name                   Middle Name                     Last Name



12.2 I Time Finance Co                             Describe the property that secures the claim:                    $8.721.00          $8.813.00               $0.00
      Creditor's Name
                                                   2012 Chevrolet Camaro 115K miles
                                                   FMVper KBB
                                                   As of the date you file, the claim is: Check all that
      10900 E. 183rd St                            apply.
      Cerritos, CA 90703                           D Contingent
       Numtrer, Street, City, State & Zip Code     G Unliquidated
                                                   G Disputed
Who owes the debt? Check one.                      Nature of lien. Check all that apply.

H Debtor 1 only                                    G An agreement you made (such as mortgage or secured
                                                        car loan)
□ Debtor 2 only
G Debtor 1 and Debtor 2 only                       G Statutory lien (such as tax lien, mechanic's lien)
D At least one of the debtors and another          G Judgment lien from a lawsuit
□ Check if this claim relates to a                 G Other (including a right to offset)
     community debt

                                Opened
Date debt was Incurred          07/19                       Last 4 digits of account number        5844


  Add the dollar value of your entries in Column A on this page. Write that number here:                                  $26.387.00
  If this is the last page of your form, add the dollar value totals from all pages.                                      $26,387.00
  Write that number here:

 jgBWl List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed In Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




                                                                                                                                                            page 2 of2
Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property
                                                                                                                                                      Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC - www.tjestcase.com
              Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                                 Desc
                                                              Main Document    Page 20 of 59
Fill in this information to identify your case:

Debtor 1                  Katrina Lasalle James
                          First Name                         Middle Name                       Last Name

Debtor 2
(Spouse if, filing)       First Name                         Middle Name                       Last Name


United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                       □ Check If this Is an
                                                                                                                                                   amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexplred leases that could result In a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule 6: Executory Contracts and Unexplred Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed In
Schedule D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill It out, number the entries In the boxes on the
left Attach the Continuation Page to this page. If you have no information to report In a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Parti:         List Alt of Your PRIORITY Unsecured Claims
 1. Do any creditors have priority unsecured claims against you?
       □ No. Go to Part 2.
       B Yes.
       List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       Identity what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction bookiet)
                                                                                                                    Total claim          Priority              Nonpriority
                                                                                                                                         amount                amount

                                                                                                                            $7,178.15                 $0.00           $7,173.15
ED           IRS
             Priority Creditor's Name
                                                                    Last 4 digits of account number 7669

             PO Box 7346                                            When was the debt Incurred?            2007
             Philadelphia. PA 19101
             Number Street City State Zip Code                      As of the date you file, the claim is: Check ail that apply
        Who Incurred the debt? Check one.                           D Contingent
        B Debtor 1 only                                             □ Unliquidated
        □ Debtor 2 only                                             □ Disputed
        D Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

        □ At least one of the debtors and another                   □ Domestic support obligations
        □ Check if this claim Is for a community debt               B Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             D Claims for death or personal injury while you were intoxicated
         ■ No                                                       G other. Specify
        D Yes

 2.2         IRS                                                    Last 4 digits of account number 7669                    $5,940.78                 $0.00           $5,940.78
             Priority Creditor's Name
             PO Box 7346                                            When was the debt Incurred?            2008
             Philadelphia. PA 19101
             Number Street City State Zip Code                      As of the date you file, the claim Is: Check ail that apply
        Who Incurred the debt? Check one.                           G Contingent
         B Debtor 1 only                                            G Unliquidated
         □ Debtor 2 only                                            G Disputed
         □ Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

         □ At least one of the debtors and another                  G Domestic support obligations
         D Check If this claim Is for a community debt              B Taxes and certain other debts you owe the government
         is the claim subject to offset?                            G Claims for death or personal injury while you were intoxicated
         B No                                                       G Other. Specify
         □ Yes


Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 12

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.cora                                  44011                                                       Best Case Bankruptcy
           Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                      Desc
                                                           Main Document    Page 21 of 59
Debtor 1 Katrina Lasalle James                                                                           Case number (if known)

2.3      IRS                                                    Last4 digits of account number 7669                       $6,334.22    $0.00       $6,334.22
         Priority Creditor's Name
         PO Box 7346                                            When was the debt incurred?            2009
         Philadelphla. PA 19101
         Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
      Who incurred the debt? Check one.                         □ Contingent
      H Debtor 1 only                                           □ Unliquidated
      □ Debtor 2 only                                           G Disputed
      n Debtor 1 and Debtor 2 only                              Type of PRiORITY unsecured claim:

      n At least one of the debtors and another                 G Domestic support obligations
      □ Check If this claim is for a community debt             B Taxes and certain other debts you owe the government
      Is the claim subject to offset?                           G Claims for death or personal injury whiie you were intoxicated
      ■ No                                                      G Other. Specify
      D Yes


H]       IRS                                                    Last 4 digits of account number 7669                      $3,496.28    $0.00        $3,496.28
         Priority Creditor's Name
         PO Box 7346                                            When was the debt incurred?            2010
         Philadelphia. PA 19101
         Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
      Who incurred the debt? Check one.                         G Contingent
      H Debtor 1 only                                           G Unliquidated
      G Debtor 2 only                                           G Disputed
      G Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured claim:

      G At least one of the debtors and another                     G Domestic support obligations
      G Check if this claim Is for a community debt                 H Taxes and certain other debts you owe the govemment
      Is the claim subject to offset?                               G Claims for death or personal injury while you were intoxicated
      ■ No                                                          G Other. Specify
      G Yes

                                                                                                                                       $0.00          $3,777.68
El]       IRS                                                       Last 4 digits of account number 7669                  $3,777.68
          Priority Creditor's Name
          PO Box 7346                                           When was the debt incurred?             2011
          Philadelphia. PA 19101
          Number Street City State Zip Code                     As of the date you file, the claim is; Check all that apply
      Who Incurred the debt? Check one.                             G Contingent
      B Debtor 1 only                                               G Unliquidated
      G Debtor 2 only                                               G Disputed
      G Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

      G At least one of the debtors and another                     G Domestic support obiigations
      G Check if this claim is for a community debt                 B Taxes and certain other debts you owe the govemment
      is the claim subject to offset?                               G Claims for death or personal injury while you were intoxicated
       B No                                                         G Other. Specify
       G Yes




                                                                                                                                                      Page 2 of 12
Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
            Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                                       Desc
                                                            Main Document    Page 22 of 59
Debtor 1 Katrlna Lasalle James                                                                           Case number (if known)

2.6      IRS                                                     Last4 digits of account number 7669                       $1,479.08                    $0.00            $1,479.08
         Priorily Creditor's Name
         PO 80x7346                                              When was the debt incurred?           2015
          Philadelphia. PA 19101
          Number Street City State Zip Code                      As of the date you file, the ciaim is: Check all that apply
      Who incurred the debt? Check one.                          D Contingent
      H Debtor 1 only                                            G Unliquidated
      □ Debtor 2 only                                            □ Disputed
      □ Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured ciaim:

      D At least one of the debtors and another                  □ Domestic support obligations
      □ Check if this ciaim is for a community debt              B Taxes and certain other debts you owe the government
      Is the ciaim subject to offeet?                            □ Claims for death or personal Injury while you were intoxicated
       ■ No                                                      G Other. Specify
       D Yes


0 IRS                                                            Last 4 digits of account number 7669                       $3,323.70                    $0.00            $3.323.70
          Priority Creditor's Name
          PO Box 7346                                            When was the debt incurred?            2014
          Philadelohla. PA 19101
          Number Street City State Zip Code                      As of the date you file, the ciaim is: Check ail that apply
      Who incurred the debt? Check one.                          G Contingent
       B Debtor 1 only                                           G Unliquidated
       G Debtor 2 only                                           G Disputed
       G Debtor 1 and Debtor 2 only                              Type of PRIORITY unsecured ciaim:

       G At least one of the debtors and another                 G Domestic support obligations

       G Check if this ciaim is for a community debt                B Taxes and certain other debts you owe the govemment
       is the claim subject to offeet?                              G Claims for death or personal injury while you were intoxicated
       B No                                                         G Other. Specify
       G Yes


                List All of Your NONPRIORITY Unsecured Claims
      Do any creditors have nonpriority unsecured claims against you?
      G No. You have nothing to report in this part. Submit this form to the court with your other schedules.
         Yes.

      List ail of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each ciaim. If a creditor has more than one nonprionty
      unsecured ciaim, fist the creditor separately for each claim. For each claim listed, identify what type of ciaim it is. Do not list claims already incJuded in Part 1. if more
      than one creditor holds a particular ciaim, list the other creditors in Part 3.if you have nrare than three nonpriority unsecured claims fill out the Continuation Page of
      Part 2.
                                                                                                                                                             Total ciaim




                                                                                                                                                                           Page 3 of 12
Official Form 108 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                                     Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case. LLC -www.boslcase.com
           Case 6:19-bk-20076-WJ                            Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                             Desc
                                                            Main Document    Page 23 of 59
Debtor 1 Katrina Lasalle James                                                                          Case number (if known)


ED       Acima Credit Fka Slmpl
          Nonpriority Creditor's Name
                                                                     Last 4 digits of account number       1888                                            $4.963.00

                                                                                                           Opened 11/17 Last Active
         9815 S Monroe St Fl 4                                       When was the debt Incurred?           12/11/17
         Sandy, UT 84070
          Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
         Who Incurred the debt? Check one.

         B Debtor 1 only                                             G Contingent
         D Debtor 2 only                                             G Unliquidated
         □ Debtor 1 and Debtor 2 only                                G Disputed
          D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          n Check If this claim Is for a community                   G Student loans
          debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims
          ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                      H Other. Specify Lease

                                                                                                                                                              $315.00
ED        Ad Astra Rec
          Nonpriority Creditor's Name
                                                                     Last 4 digits of account number       7430

          8918 W 21st St N Suite 200                                 When was the debt Incurred?           Opened 05/10
          Mailbox: 112
          Wichita. KS 67205
          Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.

          I Debtor 1 only                                            G Contingent
          G Debtor 2 only                                            G Unliquidated
          G Debtor 1 and Debtor 2 only                               G Disputed
          G At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          G Check If this claim Is for a community                   G Student loans
          debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims
          ■ no                                                       G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                      ■ Other. Specify Coilection Attorney Speedy Cash 29

                                                                     Last 4 digits of account number       0549                                               $315.00
ED        Ad Astra Rec
          Nonpriority Creditor's Name
          8918 W 21st St. N Suite 200                                When was the debt Incurred?           Opened 05/10
          Mailbox: 112
          Wichita. KS 67205
          Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

          ■ Debtor 1 only                                            G Contingent
          G Debtor 2 only                                            G Uniiquidated
          G Debtor 1 and Debtor 2 only                               G Disputed
          G At least one of the debtors and another                  Type of NONPRIORITY unsecured claim;
                                                                     G student loans
          G Check If this claim Is for a community
          debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims
           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                      ■ Other. Specify Collection Attorney Net Pay Advance




                                                                                                                                                              Page 4 of 12
OfRdal Form 108 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                        Best Case Bankruptcy
Software Copyrisht (c) 1996-2019 Best Case, LLC -www.lre8tcase.com
            Case 6:19-bk-20076-WJ                            Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                             Desc
                                                             Main Document    Page 24 of 59
Debtor 1 Katrina Lasalle James                                                                           Case number (if known)

4.4      Amer Fst Fin                                                 Last4 digits of account number        0001                                            $1,194.00
         Nonpriority Creditor's Name
                                                                                                            Opened 11/11/17 Last Active
         7330 W.33rd Street                                           When was the debt Incurred?           12/08/17
         Wichita, KS 67205
         Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

         I Debtor 1 only                                              □ Contingent
          □ Debtor 2 only                                             D Unliquidated
          D Debtor 1 and Debtor 2 only                                D Disputed
          G At least one of the debtors and another                   Type of NONPRiORITY unsecured claim:

          □ Check if this claim is for a community                    D Student loans
          debt                                                        □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offeet?                             report as priority claims
          ■ No                                                        □ Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                       B Other. Specify Unsecured

14.5 I Capital One Bank Use N                                         Last 4 digits of account number       5335                                               $639.00
          Nonpriority Creditor's Name
                                                                                                            Opened 09/17 Last Active
          Po Box 30281                                                When was the debt incurred?           12/16/17
          Salt Lake City, UT 84130
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          I Debtor 1 only                                             □ Contingent
          □ Debtor 2 only                                             G Unliquidated
          D Debtor 1 and Debtor 2 only                                G Disputed
          □ At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:
                                                                      G Student loans
          □ Check if this claim is for a community
          debt                                                        G Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                             report as priority claims
          ■ No                                                        G Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                       ■ Other. Specify Credit Card

                                                                      Last 4 digits of account number       3828                                            $1,861.00
4.6       Contract Callers Inc
          Nonpriority Creditor's Name
          501 Green St                                                When was the debt incurred?           Opened 06/19
          Augusta. GA 30901
          Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.

          B Debtor 1 only                                             G Contingent
          G Debtor 2 only                                             G Unliquidated
          G Debtor 1 and Debtor 2 only                                G Disputed
          G At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:
                                                                      G student loans
          G Check if this claim is for a community
          debt                                                        G Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                             report as priority claims

           ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                       ■ Other. Specify Collection Attorney T-Mobiie Usa inc.




                                                                                                                                                               Page 5 of 12
Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                         Best Case Bankruptcy
Software Copyrisht (c) 1996-2019 Best Case, LLC - www.twstcase.coni
           Case 6:19-bk-20076-WJ                          Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                            Desc
                                                          Main Document    Page 25 of 59
Debtor 1 Katrina Lasalle James                                                                       Case number (if known)

14.7 I Credit Control Corp                                        Last4 digits of account number       9380                                                $901.00
         Nonpriority Creditor's Name
         11821 Rock Landing Drive                                 When was the debt incurred?           Opened 05/19
         Newport News. VA 23612
         Number Street City State Zip Code                        As of the date you file, the claim is: Check ail that apply
         Who incurred the debt? Check one.

         H Debtor 1 only                                          G Contingent
         D Debtor 2 only                                          G Unliquidated
         D Debtor 1 and Debtor 2 only                             G Disputed
         G At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
                                                                  G Student loans
         G Check if this claim is for a community
         debt                                                     G Obligations arising out of a separation agreement or divorce that you did not
         is the claim subject to offeet?                          report as priority claims
         ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
                                                                                       Coliection Attorney Frontier
         G Yes                                                    ■ other. Specify Communications

4.8      Credit Management Lp                                     Last4 digits of account number        2736                                            $1.218.00
         Nonpriority Creditor's Name
         4200 International Pkwy                                  When was the debt incurred?           Opened 06/15
         Carroiiton, TX 75007
         Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
         Who Incurred the debt? Check one.

         H Debtor 1 only                                          G Contingent
         G Debtor 2 only                                          G Unliquidated
         G Debtor 1 and Debtor 2 only                             G Disputed
         G At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

         G Check if this claim is for a community                 G student loans
         debt                                                     G Obligations arising out of a separation agreement or divorce that you did not
         is the claim subject to offset?                          report as priority claims

          ■ No                                                    G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                   ■ Other. Specify Collection Attorney Time Warner La

 4.9      Enhanced Recovery Corp                                  Last4 digits of account number        6724                                            $1,207.00
          Nonpriority Creditor's Name
          Attention: Client Services                              When was the debt incurred?           Opened 02/14
         8014 Bayberry Rd
         Jacksonville. PL 32256
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

         I Debtor 1 only                                          G Contingent
          G Debtor 2 only                                         G Unliquidated
          G Debtor 1 and Debtor 2 only                            G Disputed
          G At least one of the debtors and another               Type of NONPRIORITY unsecured claim:
                                                                  G student loans
          G Check if this claim Is for a community
          debt                                                    G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

          ■ No                                                    G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                    ■ Other. Specify Collection Attorney Sprint




                                                                                                                                                           Page 6 of 12
Official Form 106 E/F                                Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                     Best Case Bankruptcy
Software Copyright(c)1996-2019 Best Case, LLC•www.tiestcase.com
           Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                            Desc
                                                           Main Document    Page 26 of 59
Debtor 1 Katrina Lasalle James                                                                        Case number (if known)

4.1
         Enhanced Recovery Corp                                    Last 4 digits of account number       5459                                               $231.00
0
         Nonpriority Creditor's Name
         8014 Bay berry Rd                                         When was the debt Incurred?           Opened 12/13
         Jacksonville. FL 32256
         Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
         Wlio Incurred the debt? Check one.

         B Debtor 1 only                                           G Contingent
         G Debtor 2 only                                           G Unliquidated
         □ Debtor 1 and Debtor 2 only                              G Disputed
          □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          □ Check if this claim Is for a community                 G Student loans
         debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                           report as priority claims

          ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                    ■ Other. Specify Collectlon Attorney Tmoblle

4.1                                                                                                                                                     $17,475.00
1         Fed Loan Serv                                            Last 4 digits of account number       0001
          Nonpriority Creditor's Name
                                                                                                         Opened 12/14 Last Active
          Po Box 60810                                             When was the debt Incurred?           7/31 /15
          Harrlsburg, PA 17106
          Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

          B Debtor 1 only                                          G Contingent
          G Debtor 2 only                                          G Unliquidated
          G Debtor 1 and Debtor 2 only                             G Disputed
                                                                   Type of NONPRIORITY unsecured claim:
          G At least one of the debtors and another
                                                                   B student loans
          G Check If this claim Is for a community
          debt                                                     G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims
          B No                                                     G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                    G Other. Specify
                                                                                         Educational

4.1                                                                                                                                                     $23,127.00
2         Fed Loan Serv                                            Last 4 digits of account number       0001
          Nonpriority Creditor's Name
                                                                                                         Opened 12/14 Last Active
          Pob 60610                                                When was the debt Incurred?           9/11/19
          Harrlsburg, PA 17106
          Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

          B Debtor 1 only                                          G Contingent
          G Debtor 2 only                                          G Unliquidated
          G Debtor 1 and Debtor 2 only                             G Disputed
                                                                   Type of NONPRIORITY unsecured claim:
          G At least one of the debtors and another
                                                                   B student loans
          G Check If this claim Is for a community
          debt                                                     G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims
          B No                                                     G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                    G Other. Specify
                                                                                         Educational




Official Form 108 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 12
                                                                                                                                                      Best Case Barikruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
            Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                            Desc
                                                            Main Document    Page 27 of 59
Debtor 1     Katrina Lasalle James                                                                     Case number (if known)

4.1
3        Fed Loan Serv                                              Last4 digits of account number 0004                                                   $5,082.00
         Nonpricrity Creditor's Name
                                                                                                          Opened 09/17 Last Active
         Fob 60610                                                  When was the debt incurred?           9/11/19
         Harrisburg, PA 17106
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

          H Debtor 1 only                                           □ Contingent
          □ Debtor 2 only                                           □ Unliquidated
          □ Debtor 1 and Debtor 2 only                              G Disputed
                                                                    Type of NONPRiORITV unsecured claim:
          n At least one of the debtors and another
          □ Check if this claim is for a community                  H student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                           report as priority claims

          ■ no                                                      G Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     G Other. Specify
                                                                                         Educational

4.1                                                                                                                                                       $1,978.00
4         Fed Loan Serv                                             Last 4 digits of account number       0002
          Nonpriority Creditor's Name
                                                                                                          Opened 09/15 Last Active
           Rob 60610                                                When was the debt incurred?           9/11/19
           Harrisburg, PA 17106
           Number Street City State Zip Code                        As of the date you file, the claim is: Check ail that apply
          Who incurred the debt? Check one.

           H Debtor 1 only                                          G Contingent
           G Debtor 2 only                                          G Unliquidated
           G Debtor 1 and Debtor 2 only                             G Disputed
                                                                    Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another
           G Check if this claim is for a community                 B student loans
           debt                                                     G Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                          report as priority claims

           ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                    G Other. Specify
                                                                                          Educational

4.1                                                                                                                                                          $281.00
5          Fed Loan Serv                                            Last 4 digits of account number       0003
           Nonpriority Creditor's Name
                                                                                                          Opened 09/15 Last Active
           Fob 60610                                                When was the debt incurred?           9/11/19
           Harrisburg, PA 17106
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           H Debtor 1 only                                          G Contingent
           G Debtor 2 only                                          G Unliquidated
           G Debtor 1 and Debtor 2 only                             G Disputed
                                                                    Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another
           G Check if this claim is for a community                 H student loans
           debt                                                     G Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                          report as priority claims

           ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                    G Other. Specify
                                                                                          Educational




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 12
                                                                                                                                                       Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com
            Case 6:19-bk-20076-WJ                            Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                              Desc
                                                             Main Document    Page 28 of 59
Debtor 1     Katrina Lasalle James                                                                       Case number (if known)

4.1
         Financial Credit Netwo                                       Last4 digits of account number 3580                                                       $448.00
6
         Nonpriority Creditor's Name
         1300 W Main St                                               When was the debt incurred?           Opened 05/10
         Visalia. OA 93291
         Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

          B Debtor 1 oniy                                             G Contingent
          D Debtor 2 only                                             □ Unliquidated
          □ Debtor 1 and Debtor 2 oniy                                □ Disputed
          □ At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          □ Check If this claim Is for a community                    □ Student loans
          debt                                                        □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims
           ■ No                                                       D Debts to pension or profit-sharing plans, and other similar debts
                                                                                           Collection Attorney Southern California
           □ Yes                                                      B other. Specify Qas

4.1                                                                                                                                                             $237.00
7          Merchants Financial Gu                                     Last 4 digits of account number       3971
           Nonpriority Creditor's Name
           1215 W Imperial Hwy Ste                                    When was the debt Incurred?           Opened 12/10
           Brea. CA 92821
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           B Debtor 1 only                                            G Contingent
           D Debtor 2 only                                            G Unliquidated
           □ Debtor 1 and Debtor 2 oniy                               G Disputed
           □ At least one of the debtors and another                  Type of NONPRiORiTY unsecured claim:

           □ Check If this claim Is for a community                   G student loans
           debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims
           B No                                                       G Debts to pension or profit-sharing plans, and other similar debts
                                                                                        Collection Attorney Jk Residential Services
           G Yes                                                      B other. Specify |nc

4.1
           National Credit Adjust                                     Last 4 digits of account number       0168                                              $1,979.00
8
           Nonpriority Creditor's Name
           Po Box 3023                                                When was the debt incurred?
           Hutchlnson, KB 67504
           Number Street City State Zip Code                          As of the date you file, the claim Is: Check ail that apply
           Who incurred the debt? Check one.

           B Debtor 1 oniy                                            G Contingent
           G Debtor 2 oniy                                            G Unliquidated
           G Debtor 1 and Debtor 2 only                               G Disputed
           G At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:
                                                                       G student loans
           G Check If this claim Is for a community
           debt                                                        G Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                            report as priority claims
           B No                                                        G Debts to pension or profit-sharing plans, and other similar debts
           □ Yes                                                       B other. Specify 01 Aarons Sales And Lease




                                                                                                                                                                Page 9 of 12
Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                          Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case. LLC - www.t>estcase.com
            Case 6:19-bk-20076-WJ                          Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                              Desc
                                                           Main Document    Page 29 of 59
Debtor 1     Katrina Lasalle James                                                                     Case number (if known)

4.1
9        Ncc Business Svcs Inc                                      Last4 digits of account number 6698                                                    $4,223.00
         Nonpriority Creditor's Name
         9428 Baymeadows Rd Ste 2                                   When was the debt Incurred?           Opened 02/12
         Jacksonville. FL 32256
         Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

         B Debtor 1 only                                            D Contingent
         G Debtor 2 only                                            □ Unliquidated
         D Debtor 1 and Debtor 2 only                               G Disputed
         □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

         □ Check if this ciaim is for a community                   G student loans
         debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
         Is the ciaim subject to offset?                            report as priority claims
           ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
                                                                                         Collection Attorney Stonegate
         □ Yes                                                      ■ other. Specify Towngate/Pavlyn

4.2
         Premier Auto Credit                                        Last 4 digits of account number       8103                                             $5,449.00
0
         Nonpriority Creditor's Name
                                                                                                          Opened 11/13 Last Active
           Po Box 2035                                              When was the debt Incurred?           6/11/15
         Van Nuys, CA 91404
           Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
         Who Incurred the debt? Check one.

           B Debtor 1 only                                          G Contingent
           G Debtor 2 only                                          G Unliquidated
           G Debtor 1 and Debtor 2 only                             G Disputed
           G At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
                                                                    G student loans
           G Check if this claim is for a community
           debt                                                     G Obligations arising out of a separation agreement or divorce that you did not
           is the claim subject to offset?                          report as priority claims
           B No                                                     G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                    B other. Specify Automobile

4.2                                                                                                                                                           $445.00
1          So Calif Edison Compan                                   Last 4 digits of account number       1536
           Nonpriority Creditor's Name
                                                                                                          Opened 07/12 Last Active
           2131 Walnut Grove Ave                                    When was the debt Incurred?           5/29/18
           Rosemead, CA 91770
           Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
           Who incurred the debt? Check one.

           B Debtor 1 only                                          G Contingent
           G Debtor 2 only                                          G Unliquidated
           G Debtor 1 and Debtor 2 only                             G Disputed
           G At least one of the debtors and another                Type of NONPRIORITY unsecured claim:
                                                                     G student loans
           G Check If this claim Is for a community
           debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims
           B No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                     B other. Specify Agriculture




                                                                                                                                                              Page 10 of 12
Official Form 108 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                        Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.b08tcase.com
            Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                              Desc
                                                            Main Document    Page 30 of 59
Debtor 1     Katrina Lasalle James                                                                      Case number (tf known)

4.2
         Trident Asset Manageme                                      Last 4 digits of account number       2508                                             $2,758.00
2
         Nonpriority Creditor's Name
         53 Perimeter Ctr E Ste 4                                    When was the debt incurred?           Opened 05/15
         Atlanta. GA 30346
         Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
         Who Incurred the debt? Check one.

         H Debtor 1 only                                             G Contingent
         D Debtor 2 only                                             G Unliquidated
         D Debtor 1 and Debtor 2 only                                G Disputed
          □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          n Check If this claim Is for a community                   G Student loans
          debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims
           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                     ■ Other. Specify Collection Attorney Verizon

4.2                                                                                                                                                         $2,758.00
3         Trident Asset Manageme                                     Last 4 digits of account number       2508
           Nonpriority Creditor's Name
           10375 Old Alabama Road Co                                 When was the debt Incurred?           Opened 05/15
          Alpharetta. GA 30022
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

           H Debtor 1 only                                           G Contingent
           G Debtor 2 only                                           G Unliquidated
           G Debtor 1 and Debtor 2 only                              G Disputed
           G At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:
                                                                     G student loans
           G Check If this claim Is for a community
           debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                     ■ Other. Specify Coliection Attorney Verizon

4.2                                                                                                                                                            $648.00
4          USDeptOfEd/Gsl/AtI                                        Last 4 digits of account number       7668
           Nonpriority Creditor's Name
                                                                                                            Opened 07/17 Last Active
           Po Box 5609                                               When was the debt Incurred?            10/08/17
           Greenville, TX 75403
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.

           B Debtor 1 only                                           G Contingent
           G Debtor 2 only                                           G Unliquidated
           G Debtor 1 and Debtor 2 only                              G Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           G At least one of the debtors and another
                                                                      B student loans
           G Check If this claim Is for a community
           debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                      G Other. Specify
                                                                                           Educational




                                                                                                                                                               Page 11 of 12
Official Form 108 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                         Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC - www.tMStcase.com
           Case 6:19-bk-20076-WJ                            Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                              Desc
                                                            Main Document    Page 31 of 59
Debtor 1 Katrina Lasalle James                                                                          Case number (if known)

4.2
5        Universal Financial Co                                      Last 4 dIglts of account number 4008                                                   $2,993.00
         Nonpriority Creditor's Name
                                                                                                           Opened 02/12 Last Active
         1212 E Las Tunas Dr                                         When was the debt Incurred?           5/02/14
         San Gabriel, OA 91776
         Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
         Who Incurred the debt? Check one.

         ® Debtor 1 only                                             G Contingent
         □ Debtor 2 only                                             G Unliquidated
         D Debtor 1 and Debtor 2 only                                G Disputed
          D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          □ Check If this claim Is for a community                   G Student loans
         debt                                                        G Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                             report as priority claims

          ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      ■ Other. Specify Automobiie

               List Others to Be Notified About a Debt That You Already Listed
5. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For example, If a collection agency
   Is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, If you
   have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
  notified for any debts In Parts 1 or 2, do not fill out or submit this page.

           I Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This Information Is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
  type of unsecured claim.
                                                                                                                                   Total Claim

                      6a.     Domestic support obligations                                                  6a.                                  0.00
 Total
 claims
 from Part 1          6b.     Taxes and certain other debts you owe the government                          6b.                             31,529.89
                      6c.     Claims for death or personal Injury while you were Intoxicated                6c.                                  0.00
                      6d.     Other. Add all other priority unsecured claims. Write that amount here.       6d.                                  0.00


                      6e.     Total Priority. Add lines 6a through 6d.                                      6e.                             31.529.89


                                                                                                                                   Total Claim
                        6f.   Student loans                                                                 6f.                             48.591.00
 Total
 claims
 from Part 2                  Obligations arising out of a separation agreement or divorce that                                                  0.00
                              you did not report as priority claims
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.                                  0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.                             34,134.00
                              here.


                        6j.   Total Nonpriority. Add lines 6f through 61.                                   6j.                             82,725.00




                                                                                                                                                               Page 12 of 12
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims
                                                                                                                                                          Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case. LLC -www.b08lcaso.coni
                Case 6:19-bk-20076-WJ                          Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                 Desc
                                                               Main Document    Page 32 of 59
Fill in this information to identify your case:

Debtor 1                   Katrina Lasalle James
                           First Name                        Middle Name               l^st Name

Debtor 2
(Spouse if, filing)        First Name                        Middle Name               Last Name

United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                          □ Check if this is an
                                                                                                                                      amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                        izns
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space Is needed, copy the additional page, fill it out, number the entries, and attach It to this page. On the top of any
additional pages, write your name and case number (If known).

1.         Do you have any executory contracts or unexpired leases?
           ■ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           □ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
           and unexpired leases.


            Person or company with whom you have the contract or lease                    State what the contract or tease Is for
                           Name, Number, Street, City, State and ZIP Code
     2.1
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.2
             Name



             Number      Street


             _Ci^                                    State                  ZIP Code

     2.3
             Name



             Number      Street


             City                                    State                  ZIP Code

     2.4
             Name



             Number      Street


             City                                    State                  ZIP Code
     2.5
              Name



              Number     Street


              City                                   State                  ZIP Code




Official Form 106G                                  Schedule 6: Executory Contracts and Unexpired Leases                                                   Page 1 of 1
                                                                                                                                                     Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
              Case 6:19-bk-20076-WJ                                Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                        Desc
                                                                   Main Document    Page 33 of 59
Fill in this information to identify your case:

Debtor 1                   Katfina Lasalle James
                           First Name                             Middle Name       Last Name

Debtor 2
(Spouse if, filing)        First Name                             Middle Name       Last Name


United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                    □ Check If this is an
                                                                                                                                amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15


Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space Is needed, copy the Additional Page,
fill It out, and number the entries In the boxes on the left Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

      ■ No
      □ Yes

       2. Within the last 8 years, have you lived in a community property state or territory? [Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

      n No. Go to line 3.
      B Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                □ No
                B Yes.

                       in which community state or territory did you iive?           California     • Fill In the name and current address of that person.
                       Jason Siiburn                                                                       Divorced 2016

                       Name of your spouse, former spouse, or legal equivalent
                       Number, Street, City, State & Zip Code

   3. In Column 1, list ail of your codebtors. Do not Include your spouse as a codebtor If your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only If that person Is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule EIF, or Schedule G to fill
       out Column 2.

                Coiumn 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street City, State and ZIP Code                                        Check all schedules that apply:

     3.1                                                                                             □ Schedule D, line
                Name                                                                                 □ Schedule E/F, line
                                                                                                     □ Schedule G, line .
                Number             Street
                City                                      State                      ZIP Code




     3.2                                                                                             □ Scheduie D, line
                Name                                                                                 □ Schedule E/F, line
                                                                                                     n Schedule G, line .
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                               Schedule H: Your Codebtors                                      Page 1 of 1
                                                                                                                                             Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
              Case 6:19-bk-20076-WJ                 Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                      Desc
                                                    Main Document    Page 34 of 59


Fill in this information to identify your case

Debtor 1                      Katrina Lasalle James

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: CENTRAL DISTRICT OF CALIFORNIA

Case number                                                                                            Check if this is;
(If known)                                                                                             □ An amended filing
                                                                                                       □ A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 1061                                                                                         MM/DD/YYYY

                                                                                                                                           12/15
 Schedule I: Your Income
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equaliy responsible for
supplying correct information. If you are married and not filing Jointly, and your spouse Is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include Information about your spouse. If more space Is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer every question.
                      Describe Employment

        Fill In your employment
        information.

        If you have more than one job,                              B Employed                                □ Employed
        attach a separate page with          Employment status
                                                                    □ Not employed                            □ Not employed
        information about additional
        employers.
                                             Occupation             Respiratory Therapist
        Include part-time, seasonal, or
        self-employed work.                                         San Bernardino Convalescent
                                             Employer's name        Operations
        Occupation may include student
        or homemaker, if it applies.         Employer's address
                                                                    1335 N Waterman Ave.
                                                                    San Bernardino, OA 92404

                                             How long employed there?         12 years

                      Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.
                                                                                                                           iTpi^r bjgBtdfi^or -H
                                                                                                                           liRSnifilifiilBbiiiifeJ

        List monthly gross wages, salary, and commissions (before all payroll                              4,100.00                         N/A
 2-     deductions). If not paid monthly, calculate what the monthly wage would be.         2.    $                        $


 3.     Estimate and list monthly overtime pay.                                             3.   +$              0.00                       N/A


 4.     Calculate gross Income. Add line 2 + line 3.                                        4.    $     4,100.00               $         N/A




Official Form 1061                                                      Schedule I: Your Income                                                      page 1
            Case 6:19-bk-20076-WJ                   Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                        Desc
                                                    Main Document    Page 35 of 59

Debtor 1    Katrina Lasalle James                                                                   Case number {ifknown)



                                                                                                    rFpyl^bbbtbrriif      i
                                                                                                           ;              j [iM-flliifaisp$us.ei
     Copy line 4 here                                                                     4.         $         4,100.00         $     iN/A

                                                                                                                                    ii
     List all payroll deductions:
     5a.     Tax, Medicare,and Social Security deductions                                 5a.        $          420.00   $                   N/A
     5b.     Mandatory contributions for retirement plans                                 5b.        $            0.00   $                   N/A
     5c.     Voluntary contributions for retirement plans                                 5c.        $            0.00   $                   N/A
     5d.     Required repayments of retirement fund loans                                 5d.        $            0.00   $                   N/A
     5e.     Insurance                                                                    5e.        $          102.18   $                   N/A
     5f.     Domestic support obligations                                                 5f.  $                  0.00   $                   N/A
     5g.     Union dues                                                                   5g.  $                  0.00   $                   N/A
     5h.     Other deductions. Specify:                                                   5h.+ $                  0.00 + $                   N/A

     Add the payroll deductions. Add lines 5a+5b-*-5c+5d+5e-i-5f+5g+5h.                   6.        $           522.18          $            N/A

     Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.        $          3.577.82         $            N/A

8.   List ail other Income regularly received:
     8a. Net Income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                          8a.                          0.00                  N/A
     8b.     Interest and dividends                                                       8b.                          0.00                  N/A
     8c.     Family support payments that you,a non-flling spouse,or a dependent
             regularly receive
             include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                         8c.                          0.00                  N/A
     8d.     Unemployment compensation                                                    8d.                          0.00                  N/A
     8e.     Social Security                                                              8e.                          0.00                  N/A
     8f.     Other government assistance that you regularly receive
             include cash assistance and the value (if known)of any non-cash assistance
             that you receive, such as food stamps(benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                     8f,                          0.00                  N/A
     8g.     Pension or retirement Income                                                                              0.00                  N/A
      8h.    Other monthly Income. Specify:                                               8h.+                         0.00 +                N/A


9.    Add all other Income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                            9.                           0.00                      N/A



10. Calculate monthly Income. Add line 7 + line 9.                                      10.     $        3,577.82         $         N/A      $         3,577.82
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list In Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.                                                                                             ^     u ^, t
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
                                                                                                                                                        250.00
      Specify:     contribution from father of son

12. Add the amount In the last column of line 10 to the amount In line 11. The result is the combined monthly income.
      Write that amount on the Summary ofSchedules and Statistical Summary of Certain Liabiiities and Related Data, if it            ^^                3,827.82
      applies
                                                                                                                                          Combined
                                                                                                                                          monthly Income
13. Do you expect an Increase or decrease within the year after you file this form?
      ■         No.
      □         Yes. Explain: I




                                                                         Schedule I: Your Income                                                        page 2
Official Form 1061
           Case 6:19-bk-20076-WJ                       Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                           Desc
                                                       Main Document    Page 36 of 59


Fill in this information to identify your case:

Debtor 1               Katrina Lasalle James                                                                  Check if this is:
                                                                                                              n     An amended filing
Debtor 2                                                                                                      □     A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                 13 expenses as of the following date:

United States Bankruptcy Court for the; CENTRAL DISTRICT OF CALIFORNIA                                              MM/DD/YYYY


Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information, if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

               Describe Your Household
       is this a joint case?
       B No. Go to line 2.
       □ Yes. Does Debtor 2 live in a separate household?
                n No
                □ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Seperate Household of Debtor 2.
2.     Do you have dependents?         □ No
                                                      Fill out this information for   Dependent's relationship to       Dependent's       Does dependent
       Do not list Debtor 1 and           Yes.
                                                      each dependent                  Debtor 1 or Debtor 2              age               live with you?
       Debtor 2.
                                                                                                                                          □ no
       Do not state the
       dependents names.                                                              Son                                                 B Yes
                                                                                                                                          □ No
                                                                                      Son                               16                B Yes
                                                                                                                                          □ No
                                                                                      Daughter                          19                B Yes
                                                                                                                                          □ No
                                                                                                                                          □ Yes
 3.    Do your expenses Include                   ■
       expenses of people other than          ^
       yourself and your dependents?
               pgtimafe Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance If you know
 the value of such assistance and have Included It on Schedule I: Your Income
                                                                                                                              NY6uFiexperg|i%
 (Official Form 1061.)

 4.    The rental or home ownership expenses for your residence. Include first mortgage                                                         1,500.00
                                                                                                               4. $
       payments and any rent for the ground or lot.

       If not included in line 4:

       4a.     Real estate taxes                                                                              4a. $                                 0.00
       4b.     Property, homeowner's, or renter's insurance                                                   4b. $                                 0.00
       4c.     Home maintenance, repair, and upkeep expenses                                                  4c. $                                 0.00
       4d.     Homeowner's association or condominium dues                                                    4d. $                                 0.00
 5.    Additional mortgage payments for your residence, such as home equity loans                              5. $                                 0.00




Official Form 106J                                                       Schedule J: Your Expenses                                                         page 1
         Case 6:19-bk-20076-WJ                       Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                               Desc
                                                     Main Document    Page 37 of 59

Debtor 1     Katrina Lasalle James                                                                    Case number (if known)


      Utilities:
      6a.   Electricity, heat, natural gas                                                                  6a.                                  225.00
      6b.   Water, sewer, garbage collection                                                                6b.                                  220.00
      6c.   Telephone, cell phone, Internet, satellite, and cable services                                  6c.                                   145.00
      6d.   Other. Specify:                                                                                 6d.                                     0.00
7.    Food and housekeeping supplies                                                                         7.                                  800.00
8.    Chiidcare and children's education costs                                                               8.                                    0.00
9.    Clothing, laundry, and dry cleaning                                                                    9.                                  100.00
10.   Personal care products and services                                                                   10.                                   100.00
11.   Medical and dental expenses                                                                           11.                                     0.00
12.   Transportation. Include gas, maintenance, bus or train fare.                                                                                300.00
                                                                                                            12.
      Do not include car payments.
13.   Entertainment, clubs, recreation, newspapers, magazines,and books                                     13.                                   100.00
14.   Charitable contributions and religious donations                                                      14.                                      0.00
15. Insurance.
      Do not include insurance deducted from your pay or included In lines 4 or 20.
      15a. Life insurance                                                                                  15a.                                      0.00
      15b. Health insurance                                                                                15b.                                      0.00
      15c. Vehicle insurance                                                                               15c.                                   240.00
      15d. Other insurance. Specif/:                                                                       15d.                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in iines 4 or 20.
      Specify:                                                                                              16. $                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a.                                   551.84
      17b. Car payments for Vehicle 2                                                                      17b.                                   277.30
      17c. Other. Specify:                                                                                 17c.                                     0.00
      17d. Other. Specify:                                                                                 17d.                                     0.00
18.   Your payments of alimony, maintenance,and support that you did not report as                          18.                                      0.00
      deducted from your pay on line 5,Schedule I, YourIncome(Official Form 1061).
19.   Other payments you make to support others who do not live with you.                                                                            0.00
      Specify:                                                                                              19.
20.   Other real property expenses not Included In lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b Real estate taxes                                                                20b. $                                                    0.00
      20c. Property, homeowner's, or renter's insurance                                    20c. $                                                    0.00
      20d   Maintenance, repair, and upkeep expenses                                       20d. $                                                    0.00
      20e Homeowner's association or condominium dues                                      20e. $                                                    0.00
21.   Other: Specify:                                                                                       21. +$                                   0.00

22.   Calculate your monthly expenses
      22a. Add lines 4 through 21.                                                                                  $                        4.559.14
      22b. Copy line 22(monthly expenses for Debtor 2), if any,from Official Form 1C6J-2                            $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                               $                        4,559.14

23.   Calculate your monthly net income.
      23a. Copy line 12(your combined monthly income)from Schedule I.                                      23a.                                 3.827.82
      23b. Copy your monthly expenses from line 22c above.                                                 23b.                                 4.559.14

      23c. Subtract your monthly expenses from your monthly income.                                        23c. $                                -731.32
             The result is your monthly netincome.

24.   Do you expect an increase or decrease In your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to Increase or decrease because of a
      modification to the terms of your mortgage?
       ■ No.           ^
       □ Yes.            I Explain here:                                                                                                                    -—




                                                                    Schedule J: Your Expenses                                                                     page 2
Official Form 106J
              Case 6:19-bk-20076-WJ                       Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                  Desc
                                                          Main Document    Page 38 of 59




Fill in this information to identify your case;

Debtor 1                   Katrina Lasalle James
                           Rrsl Name                     Middle Name              Last Name

Debtor 2
(Spouse if, filing)        First Name                    Middle Name              Last Name


United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

Case number
(ifltnown)                                                                                                                      □ Checkifthlslsan
                                                                                                                                    amended filing




Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                     iai5_
If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152,1341,1519, and 3571.


                      Sign Below


        Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

        g      No
        □      Yes. Name of person                                                                            Attach Bankruptcy Petition Preparer's Notice,
                                                                                                              Declaration, and Signature (Official Form 119)


       Under penalty of peijury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X Isl Katrina Lasalle James
              Katrina Lasalle James                                                   Signature of Debtor 2
              Signature of Debtor 1

              Date       November 14. 2019                                             Date




Official Form 106Dec                                      Declaration About an Individual Debtor's Schedules
                                                                                                                                              Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com
              Case 6:19-bk-20076-WJ                         Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                           Desc
                                                            Main Document    Page 39 of 59



Fill in this information to identify your case:

Debtor 1                 Katrina Lasalle James
                         First Name                        Middle Name                  Last Name

Debtor 2
(Spouse if, filing)      First Name                        Middle Name                  Last Name

United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                                                 □ Check if this is an
                                                                                                                                             amended filing



Official Form 107
statement of Financial Affeirs for individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct
information, if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

                Give Details About Your Marital Status and Where You Lived Before

1.    What is your current marital status?

       □      Married
       B      Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

       ■      No
       □      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
                                                                                                                                                   Dates Debtor 2
        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:
                                                                lived there                                                                        lived there


3.     Within the last 8 years, did you ever live with a spouse or legal equivalent In a community property state or territory? {Community property
states and territories include Arizona. Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)
       □      No
       B      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

                Explain the Sources of Your Income

       Did you have any Income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
       □       No
       B      Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor?

                                                   Sources of income                Gross income                   Sources of income               Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exciusions)

 From January 1 of current year until              B Wages, commissions,                        $41,689.00         □ Wages, commissions,
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips

                                                   □ Operating a business                                          □ Operating a business




                                                                                                                                                                     pagel
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                                        Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.tJe8tcaso.com
            Case 6:19-bk-20076-WJ                          Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                          Desc
                                                           Main Document    Page 40 of 59
Debtor 1     Katrina Lasalle James                                                                        Case number {if known)



                                                  Debtorl      . _                                               Debtor 2

                                                  Sources of income                Gross income                  Sources of income            Gross income
                                                  Check all that apply.            (before deductions and        Check all that apply.        (before deductions
                                                                                   exclusions)                                                and exclusions)

For last calendar year:                           ■ Wages, commissions,                        $40,032.00        □ Wages, commissions,
(January 1 to December 31,2018)                   bonuses,tips                                                   bonuses, tips

                                                  □ Operating a business                                         □ Operating a business

For the calendar year before that:                ■ wages, commissions,                        $50,313.00        □ Wages, commissions,
(Januaiy 1 to December 31,2017)                   bonuses, tips                                                  bonuses, tips

                                                  n Operating a business                                         □ Operating a business


5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
     and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
     winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     ■     No
     n     Yes. Fill in the details.

                                                  Debforl V ■                                                    Debtor?
                                                  Sources of income                Gross income from             Sources of income              Gross income
                                                  Describe below.                  each source                   Describe below.                (before deductions
                                                                                   (before deductions and                                       and exclusions)
                                                                                   exclusions)

             List Certain Payments You Made Before You Filed for Bankruptcy

6.   Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
     □ No.          Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?
                    n No.         Go to line 7.
                    d Yes         List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                  paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                  not include payments to an attomey for this bankruptcy case.
                    ' Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
      H    Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
                     Cl No.       Go to line 7.
                     ■ Yes        List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attomey for this bankruptcy case.


      Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for..
                                                                                                      paid            still owe

      Capital One Auto Finan                                   Last 3 Months                   $1,655.52          $17,666.00       □ Mortgage
      Credit Bureau Dispute                                                                                                        □ Car
       Piano, TX 75025                                                                                                             □ Credit Card
                                                                                                                                   □ Loan Repayment
                                                                                                                                   □ Suppliers or vendors
                                                                                                                                   □ Other




                                                                                                                                                                  page 2
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                                     Best Case Bankruptcy
Software Copyrisht (c) 1996-2019 Best Case. LLC-www.bestcase.com
            Case 6:19-bk-20076-WJ                            Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                           Desc
                                                             Main Document    Page 41 of 59
Debtor 1      Katrina Lasalle James                                                                        Case number [itknown)



      Creditor's Name and Address                               Dates of payment            Total amount          Amount you          Was this paymentfor..
                                                                                                      paid            stiii owe

      Time Finance Co                                           Last 3 Months                    $831.90            $8,721.00         □ Mortgage
      10900 E. 183rd St                                                                                                               □ Car
      Cenitos, OA 90703                                                                                                               □ Credit Card
                                                                                                                                      □ Loan Repayment
                                                                                                                                      □ Suppliers or vendors
                                                                                                                                      □ other


     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives: any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
     of which you are an officer, director, person in controi, or owner of 20% or more of their voting securities; and any managing agent, including one for
     a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
     alimony.

     ■     No
     □ Yes. List all payments to an Insider,
      insider's Name and Address                                Dates of payment            Total amount          Amount you          Reason for this payment
                                                                                                       paid            stiii owe

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
     insider?
     Include payments on debts guaranteed or cosigned by an Insider.

     ■      No
     □     Yes. List all payments to an insider
      Insider's Name and Address                                Dates of payment            Total amount          Amount you          Reason for this payment
                                                                                                       paid            stiii owe      include creditor's name

             identify Legal Actions. Repossessions, and Foreclosures

9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal Injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

      ■     No
      □     Yes. Fiil in the details.
       Case title                                               Nature of the case          Court or agency                           Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

      B     No. Go to line 11.
      □     Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                         Value of the
                                                                                                                                                                property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, Including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
      B No
      □     Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                   Amount
                                                                                                                              taken


12. Within 1 year before you filed for bankruptcy, was any of your property In the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another officiai?
      B     No
      □     Yes


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 3
                                                                                                                                                        Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC - www.twstcase.com
           Case 6:19-bk-20076-WJ                            Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                     Desc
                                                            Main Document    Page 42 of 59
Debtor 1      Katrina Lasalle James                                                                       Case number (ifknom)



            List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     ■     No
     □ Yes. Fill in the details for each gift.
     Gifts with a total value of more than $600                     Describe the gifts                                       Dates you gave                 Value
      per person                                                                                                             the gifts
      Person to Whom You Gave the Gift and
      Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
     ■     No
     n     Yes. Fill in the details for each gift or contribution.
      Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
      more than $600                                                                                                         contributed
      Charity's Name
      Address (Number, Street, City, State and ZIP Code)

             List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
     or gambling?

     ■     No
     □     Yes. Fill in the details.
      Describe the property you lost and                   Describe any Insurance coverage for the loss                      Date of your      Value of property
      how the loss occurred                                                                                                  loss                              lost
                                                           include the amount that insurance has paid. List pending
                                                           insurance claims on line 33 of Schedule A/B: Property.

             List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
     consulted about seeking bankruptcy or preparing a bankruptcy petition?
     include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
     □      No
      B    Yes. Fill in the details.
                                                                    Description and value of any property                    Date payment             Amount of
      Person Who Was Paid
      Address                                                       transferred                                              or transfer was             payment
      Email or website address                                                                                               made
      Person Who Made the Payment, if Not You
      Genesis Law Group, PLC                                        Attorney Fee $695                                        8/25/2015                   $695.00
       3435 Wilshire Blvd. Ste. 111
       Los Angeles, CA 90010


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

      ■     No
      □     Yes. Fill in the details.
                                                                    Description and value of any property                    Date payment              Amount of
      Person Who Was Paid
      Address                                                       transferred                                              or transfer was             payment
                                                                                                                             made




                                                                                                                                                              page 4
Official Fonn 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                                                                  Best Case Bankruptcy
Software Copyrighl (c) 1996-2019 Best Case. LLC -www.bestcase.com
            Case 6:19-bk-20076-WJ                            Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                   Desc
                                                             Main Document    Page 43 of 59
Debtor 1      Katrina Lasalle James                                                                         Case number {if known)



18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone,other than property
    transferred In the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security(such as the granting of a security interest or mortgage on your property). Do not
     include gifts and transfers that you have already listed on this statement.
     ■     No
     □     Yes. Fill in the details.
      Person Who Received Transfer                                   Description and value of                   Describe any property or     Date transfer was
      Address                                                        propeiity transferred                      payments received or debts   made
                                                                                                                paid In exchange
      Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
     beneficiary? (These are often called asset-protection devices.)
     ■     No
     □     Yes. Fill in the details.
      Name of trust                                                  Description and value of the property transferred                       Date Transfer was
                                                                                                                                             made


MSBIMB List of Certain Financial Accounts. Instruments. Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or Instruments held In your name, or for your benefit, closed,
     sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares In banks, credit unions, brokerage
     houses, pension funds, cooperatives, associations, and other financial Institutions.
     ■     No
     □     Yes. Fill In the details.
      Name of Financial Institution and                         Last 4 digits of              Type of account or       Date account was             Last balance
      Address (Number, Street, City, State and ZIP              aCCOUnt number                Instrument               closed, sold,          before closing or
      Code)                                                                                                            moved, or                          transfer
                                                                                                                       transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
     cash, or other valuables?

      ■     No
      □    Yes. Fill In the details.
       Name of Financial Institution                                 Who else had access to It?             Describe the contents              Do you still
                                                                     Address (Number, Street, City,                                            have It?
      Address (Number, Street, City, State and ZIP Code)
                                                                     state and ZIP Coda)


22. Have you stored property In a storage unit or place other than your home within 1 year before you filed for bankruptcy?
      ■     No
      □     Yes. Fill In the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents              Do you still
      Address (Number, Street, City, State and ZIP Code)             to It?                                                                    have It?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)


              Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold In trust
     for someone.


      ■     No
      □     Yes. Fill In the details.
                                                                     Where Is the property?                 Describe the property                           Value
       Owner's Name
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)


              Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

 ■ Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                      Statement of Financial Affairs for Indlviduais Fiiing for Bankruptcy                                   paQ® 5
Software Copyright (c) 1996-2019 Best Case. LLC - www.twstcase.com                                                                                         Bankruptcy
            Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                          Desc
                                                            Main Document    Page 44 of 59
Debtor 1      Katrina Lasalle James                                                                             Case number {if known)



     toxic substances, wastes, or material into the air, land,soil,surface water,groundwater, or other medium, including statutes or
     regulations controlling the cleanup of these substances,wastes, or material.
H Site means any location,facility, or property as defined under any environmental law, whether you now own,operate, or utilize It or used
     to own,operate, or utilize It, Including disposal sites.
H Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance,toxic substance,
     hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24. Has any governmental unit notified you that you may be liable or potentially liable under or In violation of an environmental law?
     ■      No
     □      Yes. Fill In the details.
      Name of site                                                   Governmental unit                              Environmental law, If you        Date of notice
      Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and       know It
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

     ■      No
     □      Yes. Fill In the details.
      Name of site                                                   Governmental unit                              Environmental law. If you        Date of notice
      Address (Number, Street, City, State and ZIP Code)             Address (Numi»r, street. City, State and       know It
                                                                     ZIP Code)


26. Have you been a party In any Judicial or administrative proceeding under any environmental law? Include settlements and orders.
     ■      No
     □      Yes. Fill In the details.
      Case Title                                                     Court or agency                            Nature of the case                   Status of the
                                                                     Name                                                                            case
      Case Number
                                                                     Address (Number, Street; City,
                                                                     State and ZIP Code)


 Part 11;    Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            □ A sole proprietor or self-employed In a trade, profession, or other activity, either full-time or part-time
            □ A member of a limited liability company (LLC) or limited liability partnership (LLP)
            n A partner In a partnership
            □ An officer, director, or managing executive of a corporation
            □ An owner of at least 5% of the voting or equity securities of a corporation

      I     No. None of the above applies. Go to Part 12.
      □ Yes. Check all that apply above and fill In the details below for each business.
      Business Name                                             Describe the nature of the business                  Employer Identification number
      Address                                                                                                        Do not Include Social Security number or ITIN.
      (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      Institutions, creditors, or other parties.

      ■     No
      □     Yes. Fill In the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

              Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
Official Form 107                        Statement of Financial Affoira for individuals Filing for Bankruptcy                            page ®
                                                                                                                                                       Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case. LLC • www.bestcase.com
            Case 6:19-bk-20076-WJ                         Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                   Desc
                                                          Main Document    Page 45 of 59
Debtor 1      Katrlna Lasalle James                                                                        Case number (/rknown)


are true and correct I understand that making a false statement,concealing property, or obtaining money or properly by fraud In connection
with a bankruptcy case can result in fines up to $250,000,or imprisonmentfor up to 20 years,or both.
18 U.S.C.§§ 152,1341,1519,and 3571.

Isl Katrina Lasalle James
Katrlna Lasalle James/,^---''^'^!!^                          .         Signature of Debtor 2
Signature of DebtoM^

Date November 14.2019                                                  Date
Did you attach additionai pages to Your Statement ofFinancial Affairs forIndividuals Filing for Bankruptcy(Offlciai Form 107)7
■ No
□ Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
■ No
□ Yes. Name of Person                . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




 Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 7
 Software Copyright (o) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         a®®' Case Bankruptcy
              Case 6:19-bk-20076-WJ                         Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                       Desc
                                                            Main Document    Page 46 of 59

Fill in this Information to identify your case:

Debtor 1                 Katiina Lasalle James
                         First Name                        Middle Name              l^st Name

Debtor 2
(Spouse if, filing)      First Name                        Middle Name              Last Name


United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

Case number
(if known)                                                                                                              □ Checkifthisisan
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7
If you are an Individual filing under chapter 7, you must fill out this form if:
H creditors have ciaims secured by your property, or
I you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever Is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
              sign and date the form.

Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
              write your name and case number (if known).

               List Your Creditors Who Have Secured Ciaims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the



     Creditor's       Capital One Auto Finan                             □ Surrender the property.                      ■ No
     name:                                                               □ Retain the property and redeem it.
                                                                         H Retain the property and enter into a         □ Yes
     Description of 2016 Chrysler 200 80K miles                             Reaffirmatlon Agreement
     property            FMV per KBB                                     □ Retain the property and [explain]:
     securing debt:



     Creditor's       Time Finance Co                                    □ Surrender the property.                      □ No
     name:                                                               □ Retain the property and redeem it.
                                                                         H Retain the property and enter into a         ■ Yes
     Description of      2012 Chevrolet Camaro 115K                          Reaffirmation Agreement
     property            miles                                           □ Retain the property and [explain]:
     securing debt             P®*" ^BB
                List Your Unexplred Personal Property Leases
For any unexplred personal property lease that you listed In Schedule G: Executory Contracts and Unexplred Leases (Official Form 106(^, fill
In the Information below. Do not list real estate leases. Unexplred leases are leases that are still In effect; the lease period has not yet ended.
You may assume an unexplred personal property lease If the trustee does not assume It 11 U.S.C. § 365(p)(2).



                                                                                                                                               page 1
Offlcial Form 108                                       Statement of Intention for individuals Filing Under Chapter 7
                                                                                                                                    Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -www.trestcase.com
           Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                          Desc
                                                           Main Document    Page 47 of 59

Debtor 1     Katrina Lasalle James                                                                 Case number {ifknown)

Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                  □ Yes


Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                  □ Yes

Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                  □ Yes

Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                  □ Yes

Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                  □ Yes


Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                  □ Yes


Lessor's name:                                                                                                             □ No
Description of leased
Property:                                                                                                                  □ Yes


             Sign Below


Under penalty of perjury, I declare that I have Indicated my Intention about any property of my estate that secures a debt and any personal
property that Is subject to an unexplred lease.

X     /s/ Katrina Lasalle James
      Katrina Lasalle James                                                           Signature of Debtor 2
      Signature of PebloiLl

      Date         November 14,2019




Officiai Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC -www.bostcase.oom                                                                         Bartkruptcy
           Case 6:19-bk-20076-WJ                          Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                     Desc
                                                          Main Document    Page 48 of 59

Notice Required by 11 U.S.C.§ 342(b)for
individuals Filing for Bankruptcy (Form 2010)


                                                                                       Chapter?:          Liquidation
This notice is for you if:
                                                                                               $245 filing fee
       You are an individual filing for bankruptcy,
       and                                                                                      $75   administrative fee

       Your debts are primarily consumer debts.                                        +        $15 trustee surcharge
       Consumer debts are defined In 11 U.S.C.
       § 101(8)as "incurred by an individual                                                   $335    total fee
       primarily for a personal, family, or
       household purpose."                                                             Chapter 7 is for individuals who have financial
                                                                                       difficulty preventing them from paying their debts
                                                                                       and who are willing to allow their nonexempt
The types of bankruptcy that are available to                                          property to be used to pay their creditors. The
individuals
                                                                                       primary purpose of filing under chapter 7 is to have
                                                                                       your debts discharged. The bankruptcy discharge
Individuals who meet the qualifications may file under                                 relieves you after bankruptcy from having to pay
one of four different chapters of Bankruptcy Code:                                     many of your pre-bankruptcy debts. Exceptions exist
                                                                                       for particular debts, and liens on property may still
       Chapter 7 - Liquidation                                                         be enforced after discharge. For example, a creditor
                                                                                       may have the right to foreclose a home mortgage or
       Chapter 11 - Reorganization
                                                                                       repossess an automobile.

       Chapter 12 - Voluntary repayment plan                                           However, if the court finds that you have committed
                         for family farmers or                                         certain kinds of improper conduct described in the
                         fishermen
                                                                                       Bankruptcy Code, the court may deny your
                                                                                       discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                        You should know that even if you file chapter 7 and
                         income
                                                                                       you receive a discharge, some debts are not
                                                                                       discharged under the law. Therefore, you may still
                                                                                       be responsible to pay:
You should have an attorney review your
                                                                                           most taxes;
decision to file for bankruptcy and the choice of
chapter.
                                                                                           most student loans;

                                                                                           domestic support and property settlement
                                                                                           obligations;




                                                                                                                                            page 1
Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)
                                                                                                                                Best Case Bankruptcy
Software Copyright(c)1996-2019 Best Case, LLC -www.bastc8se.com
            Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                       Desc
                                                            Main Document    Page 49 of 59


       most fines, penalties, forfeitures, and criminal                            your income is more than the median income for your
       restitution obligations; and                                                state of residence and family size, depending on the
                                                                                   results of the Means Test, the U.S. trustee, bankruptcy
       certain debts that are not listed in your bankruptcy                        administrator, or creditors can file a motion to dismiss
       papers.                                                                     your case under § 707(b)of the Bankruptcy Code, if a
                                                                                   motion is filed, the court will decide if your case should
You may also be required to pay debts arising from:                                be dismissed. To avoid dismissal, you may choose to
                                                                                   proceed under another chapter of the Bankruptcy
       fraud or theft;                                                             Code.


       fraud or defalcation while acting in breach of                              If you are an individual filing for chapter 7 bankruptcy,
       fiduciary capacity;                                                         the trustee may sell your property to pay your debts,
                                                                                   subject to your right to exempt the property or a portion
       intentional injuries that you inflicted; and                                of the proceeds from the sale of the property. The
                                                                                   property, and the proceeds from property that your
       death or personal injury caused by operating a                              bankruptcy trustee sells or liquidates that you are
       motor vehicle, vessel, or aircraft while intoxicated                        entitled to, is called exempt property. Exemptions may
       from alcohol or drugs.                                                      enable you to keep your home, a car, clothing, and
                                                                                   household items or to receive some of the proceeds if
If your debts are primarily consumer debts, the court                              the property is sold.
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.                                 Exemptions are not automatic. To exempt property,
You must file Chapter 7 Statement of Your Current                                  you must list it on Schedule C: The Property You Claim
Monthly Income (Official Form 122A-1)if you are an                                 as Exempt(Official Form 106C). if you do not list the
individual filing for bankruptcy under chapter 7. This                             property, the trustee may sell it and pay ail of the
form will determine your current monthly income and                                proceeds to your creditors.
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,                            Chapter 11: Reorganization
the Chapter 7 Means Test Calculation (Official Form
122A-2).
                                                                                                   $1,167    filing fee
If your income is above the median for your state, you
must file a second form —^the Chapter 7 Means Test                                       +           $550 administrative fee
Calculation (Official Form 122A-2). The calculations on                                            $1,717    total fee
the form— sometimes called the Means Test—deduct
from your income living expenses and payments on                                   Chapter 11 is often used for reorganizing a business,
certain debts to determine any amount available to pay                                 but is also available to individuals. The provisions of
unsecured creditors, if                                                            chapter 11 are too complicated to summarize briefly.




                                                                                                                                                page 2
Notice Required by 11 U.S.C.§ 342(b)for Individuate Filing for Bankruptcy(Form 2010)
                                                                                                                                    Best Case Bankruptcy
Software Copyrisht(c) 1996-2019 Best Case, LLC -www.b8Stcase.coni
           Case 6:19-bk-20076-WJ                         Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                         Desc
                                                         Main Document    Page 50 of 59

       Read These Important Warnlnqs

           Because bankruptcy can have serious long-term financial and legal consequences,Including loss of
           your property, you should hire an attorney and carefully consider all of your options before you file.
           Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
           and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
           properly and protect you, your family, your home,and your possessions.
           Although the law allows you to represent yourself In bankruptcy court, you should understand that
           many people find It difficult to represent themselves successfully. The rules are technical, and a mistake
           or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
           following all of the legal requirements.

           You should not file for bankruptcy If you are not eligible to file or If you do not Intend to file the
            necessary documents.

           Bankruptcy fraud Is a serious crime; you could be fined and Imprisoned If you commit fraud In your
           bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
           fraud In connection with a bankruptcy case can result In fines up to $250,000, or Imprisonment for up to
           20 years, or both. 18 U.S.C.§§ 152,1341,1519, and 3571.



                                                                                       Under chapter 13, you must file with the court a plan
Chapter 12: Repayment plan for family                                                  to repay your creditors all or part of the money that
                   farmers or fishermen                                                you owe them, usually using your future earnings. If
                                                                                       the court approves your plan, the court will allow you
                                                                                       to repay your debts, as adjusted by the plan, within 3
                 $200 filing fee                                                       years or 5 years, depending on your income and other
+                 $75 administrative fee                                               factors.
                 $275       total fee
                                                                                       After you make all the payments under your plan,
Similar to chapter 13, chapter 12 permits family farmers                               many of your debts are discharged. The debts that are
and fishermen to repay their debts over a period of time                               not discharged and that you may still be responsible to
using future earnings and to discharge some debts that                                 pay include:
are not paid.
                                                                                              domestic support obligations,

                                                                                              most student loans,
Chapter 13: Repayment plan for
            Individuals with regular                                                          certain taxes,
                   income
                                                                                              debts for fraud or theft,


                  $235 filing fee                                                             debts for fraud or defalcation while acting in a
+                  $75 administrative fee                                                     fiduciary capacity,
                  $310       total fee
                                                                                              most criminal fines and restitution obligations,
Chapter 13 is for individuals who have regular income
                                                                                              certain debts that are not listed in your
and would like to pay all or part of their debts in
                                                                                              bankruptcy papers,
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
                                                                                              certain debts for acts that caused death or
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.
                                                                                              personal injury, and

                                                                                              certain long-term secured debts.



                                                                                                                                               pages
Notice Required by 11 U.S.C.§ 342(b)for Individuals Filing for Bankruptcy(Form 2010)
                                                                                                                                   Best Case Bankruptcy
Software Copyright(c)1996-2019 Best Case, LLC-www.bestcase.com
           Case 6:19-bk-20076-WJ                         Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                        Desc
                                                         Main Document    Page 51 of 59
                                                                                      A married couple may file a bankruptcy case
             Warning: File Your Forms on Time                                         together—called a joint case. If you file a joint case and
                                                                                      each spouse lists the same mailing address on the
Section 521(a)(1) of the Bankruptcy Code requires that                                bankruptcy petition, the bankruptcy court generally will
you promptly file detailed information about your                                     mail you and your spouse one copy of each notice,
creditors, assets, liabilities, income, expenses and                                  unless you file a statement with the court asking that
general financial condition. The court may dismiss your                               each spouse receive separate copies.
bankruptcy case If you do not file this information within
the deadlines set by the Bankruptcy Code, the                                         Understand which services you could receive from
Bankruptcy Rules, and the local rules of the court.                                   credit counseling agencies

For more information about the documents and                                          The law generally requires that you receive a credit
their deadlines, go to:                                                               counseling briefing from an approved credit counseling
http://www.uscourts.qov/bkforms/bankruptcv form                                       agency. 11 U.S.C. § 109(h). If you are filing a joint
s.htmi#procedure,                                                                     case, both spouses must receive the briefing. With
                                                                                      limited exceptions, you must receive it within the 180
                                                                                      days before you file your bankruptcy petition. This
Bankruptcy crimes have serious consequences                                           briefing is usually conducted by telephone or on the
                                                                                      Internet.
       If you knowingly and fraudulently conceal assets
       or make a false oath or statement under penalty                                In addition, after filing a bankruptcy case, you generally
       of perjury—either orally or in writing—in                                      must complete a financial management instructional
       connection with a bankruptcy case, you may be                                  course before you can receive a discharge. If you are
       fined, imprisoned, or both.                                                    filing a joint case, both spouses must complete the
                                                                                      course.

       All information you supply in connection with a
       bankruptcy case is subject to examination by the                               You can obtain the list of agencies approved to provide
       Attorney General acting through the Office of the                              both the briefing and the instructional course from:
                                                                                      httD://iustice.aov/ust/eo/hapcpa/ccde/cc approved.html
       U.S. Trustee, the Office of the U.S. Attorney, and
       other offices and employees of the U.S.
       Department of Justice.
                                                                                      In Alabama and North Carolina, go to:
                                                                                      http://www.uscourts.qov/FederalCourts/Bankruptcv/
Make sure the court has your malting address
                                                                                      BankruptcvResources/ApprovedCredit
                                                                                      AndDebtCounselors.aspx.
The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure                                  If you do not have access to a computer, the clerk of
that you receive information about your case,                                         the bankruptcy court may be able to help you obtain
Bankruptcy Rule 4002 requires that you notify the court                               the list.

of any changes in your address.




Notke Requtred by 11 U.S.C.§ 342(b)for Individuals Piling for Bankruptcy(Form 2010)
                                                                                                                                  Best Case Bankruptcy
Software Copyright(c)1996-2019 Best Case, LLC-www.bestcase.com
             Case 6:19-bk-20076-WJ                          Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                Desc
                                                            Main Document    Page 52 of 59
B2030(Form 2030)(12/15)
                                                              United States Bankruptcy Court
                                                                     Central District of California

 In re       Katrina Lasalle James                                                                           Case No.
                                                                                  Debtor(s)                  Chapter       7

                         DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.    Pursuant to 11 U .S.C. § 329(a)and Fed. Bankr. P. 2016(b), I certify that 1 am the attorney for the above named debtor(s) and that
      compensation paid to me within one year before the filing ofthe petition in bankruptcy, or agreed to be paid to me,for services rendered or to
      be rendered on behalf ofthe debtor(s) in contemplation ofor in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                 $                     695.00
             Prior to the filing ofthis statement I have received                                        $                     695.00
             Balance Due                                                                                 $                       0^0^
2.    The source ofthe compensation paid to me was:

             ■ Debtor              □     Other (specify):

3.    The source of compensation to be paid to me is:
             ■ Debtor              □ Other (specify):

4.       ■ I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.
         □ I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.
5.       In retum for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
         a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
         d. [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                  reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.
6.       By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                  Representation of the debtors In any dischargeability actions, judicial lien avoidances, relief from stay actions or
                  any other adversary proceeding.
                                                                            CERTIFICATION

         I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 14. 2019                                                            /s/ Daniel King
     Date                                                                         Daniel King
                                                                                  Signature ofAttorney
                                                                                  The Attorney Group
                                                                                  3435 Wilshire Blvd
                                                                                  Suite 1111
                                                                                  Los Angeles, CA 90010
                                                                                  213-388-3887 Fax: 213-388-1744
                                                                                  dking@theattorneygroup.com
                                                                                  Name oflaw firm




Software Copyrighl (c) 1996-2019 Best Case. LLC • www.bestcase.oom                                                                                  Bankruptcy
              Case 6:19-bk-20076-WJ                          Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                              Desc
                                                             Main Document    Page 53 of 59

Fill in this information to identify your case:                                                       Check one box only as directed in this form and in Form
                                                                                                      122A-1Supp:
Debtor 1              Katrina Lasalle James

Debtor 2                                                                                                 ■ 1. There is no presumption of abuse
(Spouse, if filing)
                                                                                                         □ 2. The calculation to determine if a presumption of abuse
United States Bankruptcy Court for the:            Central District of California
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                                Calculation (Official Form 122A-2),
Case number
(if known)                                                                                               □ 3. The Means Test does not apply now because of
                                                                                                                qualified military service but it could apply later.
                                                                                                          □ Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                       ^
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space Is needed,
attach a separate sheet to this form. Include the line number to which the additionai information applies. On the top of any additional pages, write your name and
case number (If known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Sfafemenf of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.
                  Calculate Your Current Monthly Income
   1. What is your marital and filing status? Check one only.
        H Not married. Fill out Column A, lines 2-11.
        □ Married and your spouse Is filing with you. Fill out both Columns A and B, lines 2-11.
        □ Married and your spouse Is NOT filing with you. You and your spouse are:
             D Living In the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
             I~1 Living separately or are legally separated. Fill out Column A, lines 2-111 do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill In the average monthly Income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A) For example if you are filing on September 15. the 6-month period would be March 1 through August 31. Ifthe amount of your monthly Income varied dunng
    the 6 months, add the income for all 6 months and divide Uie total by 6. Fill In the result. Do not Include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                           Column A                  Column B
                                                                                                           Debtor 1                  Debtor 2 or
                                                                                                                                     non-filing spouse
   2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                                 4,100.00        $
        payroll deductions).
   3. Alimony and maintenance payments. Do not include payments from a spouse if
        Column B is filled in.
   4. All amounts from any source which are regularly paid for household expenses
        of you or your dependents, including child support. Include regular contributions
        from an unmarried partner, members of your household, your dependents, parents,
        and roommates. Include regular contributions from a spouse only if Column B is not                             250.00
      filled In. Do not include payments you listed on line 3.
   5. Net income from operating a business, profession, or farm
                                                                                     Debtor 1

        Gross receipts (before all deductions)                            *         0.00
                                                                                    0.00
        Ordinary and necessary operating expenses                         *5
        Net monthly income from a business, profession, or farm $                   0.00   Copy here -> $
   6. Net income from rental and other real property
                                                                                     Debtor 1

        Gross receipts (before all deductions)                             ®        0.00

        Ordinary and necessary operating expenses                                   0.00

         Net monthly income from rental or other real property            $         0.00 Copy here -> $

   7.    Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                          page 1
                                                                                                                                                           Best Case Bankruptcy
Software Copyright (c) 1996-2019 Best Case, LLC -VAVw.beslcase.com
             Case 6:19-bk-20076-WJ                           Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                     Desc
                                                             Main Document    Page 54 of 59
Debtor 1     Katrina Lasalle James                                                                  Case number {if known)




                                                                                                   Column A                  rQqIumB
                                                                                                   Debtor 1                   bebtbr2or
                                                                                                                             ^nohfliling spouse
 8. Unemployment compensation                                                                     $               0.00       $
      Do not enter the amount If you contend that the amount received was a benefit under
      the Soda!Security Act. Instead, list It here:
           For you                                                   $                    0.00
           For your spouse                                           $
 9. Pension or retirement income. Do not Include any amount received that was a
    benefit under the Social Security Act.                                                                        0.00       $
 10. Income from all other sources not listed above. Specify the source and amount.
      Do not Include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or International or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                                  0.00       $
                                                                                                                  0.00       $
                 Total amounts from separate pages. If any.                                      + $              0.00       $

 11. Calculate your total current monthly income. Add lines 2 through 10 for                                                                $      4,350.00
      each column. Then add the total for Column A to the total for Column B.
                                                                                             $    4,350.00

                                                                                                                                            Total current monthly
                                                                                                                                            Income

               Determine Whether the Means Test Applies to You

 12. Calculate your current monthly Income for the year. Follow these steps:
      12a. Copy your total current monthly Income from line 11                                            Copy line 11 here=>               $        4.350.00


             Multiply by 12(the number of months In a year)                                                                                     X 12
                                                                                                                                     12b.   $     52,200.00
      12b. The result Is your annual Income for this part of the form

  13. Calculate the median family income that applies to you. Follow these steps:
      Fill In the state In which you live.                                  CA


      Fill In the number of people In your household.
      Fill In the median family Income for your state and size of household.                                                         13.    $     96,813.00
      To find a list of applicable median Income amounts, go online using the link specified in the separate Instructions
      for this form. This list may also be available at the bankruptcy derk's office.
  14. How do the lines compare?
      14a.      ■ Line 12b Is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
                      Go to Part 3.
      14b.      □     Line 12b Is more than line 13. On the top of page 1, check box 2, The presumption of abuse Is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
               Sign Below
             By signing here, I declare under penalty of perjury that the Information on this statement and In any attachments Is true and correct.
             X /s/ Katrina Lasalle James
                Katrina Lasalle .lamfta
                Signature of Debtor 1          *
           Date November 14. 2019
                MM/DD /YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b. fill out Form 122A-2 and file It with this form.



                                                                                                                                                             page 2
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income
                                                                                                                                                     Best Case Bankruptcy
Softvrare Copyright (c) 1996-2019 Best Case. LLC -www.bestcase.com
         Case 6:19-bk-20076-WJ                     Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08                                                      Desc
                                                   Main Document    Page 55 of 59
Attomey or Party Name, Address, Telephone & FAX Nos.,                            FOR COURT USE ONLY

State Bar No. & Email Address
Daniel King
3435 Wllshire Blvd
Suite 1111
Los Angeles, CA 90010
213-388-3887 Fax: 213-388-1744
California State Bar Number: 207911 CA
dking@theattomeygroup.com




□ Debtor(s) appearing without an attorney
■ Attorney for Debtor


                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA


In re:
                                                                                  CASE NO.:
             Katrlna Lasalie James
                                                                                  CHAPTER: 7




                                                                                                      VERIFICATION OF MASTER
                                                                                                     MAILING LIST OF CREDITORS

                                                                                                                    [LBR 1007-1(3)]

                                                              Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 4 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume ail responsibility for errors and omissions.

Date:    November 14,2019                                                                Is! Katrlna Lasalle James
                                                                                          Signature of Debtor 1

Date:
                                                                                          Signature of Debtor 2 Goint debtor)) (if applicable)

Date:    Novem ber 14,2019                                                                Isl Daniel King
                                                                                          Signature of Attorney for Debtor (if applicable)




                   This form is ODtional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                       F 1007-1 .MAILING.LIST.VERIFICATION
Case 6:19-bk-20076-WJ   Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08   Desc
                        Main Document    Page 56 of 59



                   Katrina Lasalle James
                   917 Yorkshire Lane
                   San JacintO/ CA 92583


                   Daniel King
                   The Attorney Group
                    3435 Wilshire Blvd
                    Suite 1111
                    Los Angeles, CA 90010


                    Acima Credit Fka Simpl
                    9815 S Monroe St F1 4
                    Sandy, UT 84070


                    Ad Astra Rec
                    8918 W 21st St. N Suite 200
                    Mailbox: 112
                    Wichita, KS 67205


                    Amer Fst Fin
                    7330 W. 33rd Street
                    Wichita, KS 67205


                    Capital One Auto Finan
                    Credit Bureau Dispute
                    Piano, TX 75025


                    Capital One Bank Usa N
                    Po Box 30281
                    Salt Lake City, UT 84130


                    Contract Callers Inc
                    501 Green St
                    Augusta, GA 30901
Case 6:19-bk-20076-WJ   Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08   Desc
                        Main Document    Page 57 of 59



                   Credit Control Corp
                   11821 Rock Landing Drive
                   Newport News, VA 23612


                   Credit Management Lp
                   4200 International Pkwy
                   Carrollton, TX 75007


                   Enhanced Recovery Corp
                   Attention; Client Services
                   8014 Bayberry Rd
                   Jacksonville, FL 32256


                   Enhanced Recovery Corp
                   8014 Bayberry Rd
                   Jacksonville, FL 32256


                   Fed Loan Serv
                   Po Box 60610
                   Harrisburg, PA 17106


                   Fed Loan Serv
                   Pob 60610
                    Harrisburg, PA 17106


                    Financial Credit Netwo
                    1300 W Main St
                    Visalia, CA 93291


                    IRS
                    PO Box 7346
                    Philadelphia, PA 19101
Case 6:19-bk-20076-WJ   Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08   Desc
                        Main Document    Page 58 of 59



                    Merchants Financial Gu
                   1215 W Imperial Hwy Ste
                   Brea, CA 92821


                   National Credit Adjust
                   Po Box 3023
                   Hutchinson, KS 67504


                    Ncc Business Svcs Inc
                    9428 Baymeadows Rd Ste 2
                    Jacksonville, PL 32256


                    Premier Auto Credit
                    Po Box 2035
                    Van Nuys, CA 91404


                    So Calif Edison Compan
                    2131 Walnut Grove Ave
                    Rosemead, CA 91770


                    Time Finance Co
                    10900 E. 183rd St
                    Cerritos, CA 90703


                    Trident Asset Manageme
                    53 Perimeter Ctr E Ste 4
                    Atlanta, GA 30346


                    Trident Asset Manageme
                    10375 Old Alabama Road Co
                    Alpharetta, GA 30022
Case 6:19-bk-20076-WJ   Doc 1 Filed 11/15/19 Entered 11/15/19 16:21:08   Desc
                        Main Document    Page 59 of 59



                    U S Dept Of Ed/Gsl/Atl
                    Po Box 5609
                    Greenville, TX 75403


                    Universal Financial Co
                    1212 E Las Tunas Dr
                    San Gabriel, OA 91776
